Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

among

CASCADE CORPORATION

as Borrower

and

BANK OF AMERICA, N.A.

as Swing Line Lender, L/C Issuer

and a Lender

and

UNION BANK, N.A.

as a Lender

and

BANK OF AMERICA, N.A.

as Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Sole Book Manager

and

UNION BANK, N.A.

as Senior Managing Agent

 

 

August 29, 2011

 

 

LOGO [g225412g29m21.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE 1. DEFINITIONS; INTERPRETATATION

  1

Section 1.1 Defined Terms

  1

Section 1.2 Interpretive Provisions

  21

Section 1.3 Accounting Terms.

  21

    (a) Generally

  21

    (b) Changes In GAAP

  22

Section 1.4 Exchange Rates; Currency Equivalents.

  22

Section 1.5 Additional Alternative Currencies.

  22

Section 1.6 Letter of Credit Amounts

  23

ARTICLE 2. THE COMMITMENTS AND CREDIT EXTENSIONS

  23

Section 2.1 Revolving Loans

  23

Section 2.2 Borrowings, Conversions and Continuations of Loans.

  23

Section 2.3 Letters of Credit.

  25

    (a) The Letter of Credit Commitment.

  25

    (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

  27

    (c) Drawings and Reimbursements; Funding of Participations.

  28

    (d) Repayment of Participations.

  30

    (e) Obligations Absolute

  30

    (f) Role of L/C Issuer

  31

    (g) Applicability of ISP and UCP

  32

    (h) Letter of Credit Fees

  32

    (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer

  33

    (j) Conflict with Issuer Documents

  33

    (k) Letters of Credit Issued for Subsidiaries

  33

Section 2.4 Swing Line Loans.

  33

    (a) The Swing Line

  33

    (b) Borrowing Procedures

  34

    (c) Refinancing of Swing Line Loans.

  34

    (d) Repayment of Participations.

  35

    (e) Interest for Account of Swing Line Lender

  36

    (f) Payments Directly to Swing Line Lender

  36

Section 2.5 Prepayments.

  36

Section 2.6 Termination or Reduction of Commitments

  37

Section 2.7 Repayment of Loans.

  37

Section 2.8 Interest.

  37

Section 2.9 Application of Payments.

  38

    (a) Payments Before Default

  38

    (b) Payments After Default

  38

Section 2.10 Fees

  39

 

Page i – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

    (a) Commitment Fee

     39   

    (b) Other Fees

     39   

Section 2.11 Computation of Interest and Fees

     40   

Section 2.12 Evidence of Debt.

     40   

Section 2.13 Payments Generally; Agent’s Clawback.

     40   

    (a) General

     40   

    (b) Funding; Payments; Presumption by Agent

     41   

    (c) Failure to Satisfy Conditions Precedent

     42   

    (d) Obligations of Lenders Several

     42   

    (e) Funding Source

     42   

Section 2.14 Sharing of Payments by Lenders

     42   

Section 2.15 Increase in Commitments.

     43   

    (a) Request for Increase

     43   

    (b) Lender Elections to Increase

     43   

    (c) Notification by Agent; Additional Lenders

     43   

    (d) Effective Date and Allocations

     43   

    (e) Conditions to Effectiveness of Increase

     43   

    (f) Conflicting Provisions

     44   

Section 2.16 Cash Collateral.

     44   

    (a) Certain Credit Support Events

     44   

    (b) Grant of Security Interest

     44   

    (c) Application

     44   

    (d) Release

     45   

Section 2.17 Defaulting Lenders.

     45   

    (a) Adjustments

     45   

    (b) Defaulting Lender Cure

     46   

ARTICLE 3. TAXES, YIELD PROTECTION AND ILLEGALITY

     47   

Section 3.1 Taxes.

     47   

    (a) Payments Free of Taxes

     47   

    (b) Payment of Other Taxes by Borrower

     47   

    (c) Indemnification by Borrower

     47   

    (d) Evidence of Payments

     47   

    (e) Status of Lenders

     48   

    (f) Treatment of Certain Refunds

     48   

Section 3.2 Illegality

     49   

Section 3.3 Inability to Determine Rates

     49   

Section 3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

     49   

    (a) Increased Costs Generally

     49   

    (b) Capital Requirements

     50   

    (c) Certificates for Reimbursement

     50   

    (d) Delay in Requests

     50   

    (e) Reserves on Eurodollar Rate Loans

     51   

Section 3.5 Compensation for Losses

     51   

Section 3.6 Mitigation Obligations; Replacement of Lenders.

     52   

    (a) Designation of a Different Lending Office

     52   

 

Page ii – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

    (b) Replacement of Lenders

     52   

Section 3.7 Survival

     52    ARTICLE 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      52   

Section 4.1 Conditions of Initial Credit Extension

     52   

    (a) Loan Documents

     52   

    (b) Borrower Authority

     52   

    (c) Guarantor Authority

     52   

    (d) Evidence of Insurance

     53   

    (e) Certificate

     53   

    (f) Opinions of Counsel

     53   

    (g) No Material Adverse Change

     53   

    (h) Absence of Litigation

     53   

    (i) Payment of Fees and Expenses

     53   

    (j) Consents

     53   

    (k) Closing Date

     54   

Section 4.2 Conditions to all Credit Extensions

     54   

    (a) Prior Conditions

     54   

    (b) Request for Credit Extension

     54   

    (c) No Defaults, Etc

     54   

    (d) Guaranty Agreements

     54   

    (e) Other Information

     54    ARTICLE 5. REPRESENTATIONS AND WARRANTIES      55   

Section 5.1 Borrower Existence and Power

     55   

Section 5.2 Borrower Authorization

     55   

Section 5.3 Guarantor Existence and Power

     55   

Section 5.4 Guarantor Authorization

     55   

Section 5.5 Government Approvals, Etc

     56   

Section 5.6 Binding Obligations, Etc

     56   

Section 5.7 Litigation

     56   

Section 5.8 Financial Statements.

     56   

Section 5.9 Solvency

     57   

Section 5.10 Title and Liens

     57   

Section 5.11 Intellectual Property

     57   

Section 5.12 Environmental Laws, Etc

     57   

Section 5.13 Taxes

     58   

Section 5.14 Other Agreements

     58   

Section 5.15 Labor and Employee Relations Matters

     58   

Section 5.16 Federal Reserve Regulations

     58   

Section 5.17 ERISA.

     58   

Section 5.18 Subsidiaries

     59   

Section 5.19 Not Investment Company, Etc

     59   

Section 5.20 Representations as a Whole

     59    ARTICLE 6. AFFIRMATIVE COVENANTS      60   

 

Page iii – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 6.1 Use of Proceeds from Loans

     60   

Section 6.2 Payment

     60   

Section 6.3 Preservation of Corporate Existence, Etc

     60   

Section 6.4 Visitation Rights

     60   

Section 6.5 Keeping of Books and Records

     60   

Section 6.6 Maintenance of Property, Etc

     60   

Section 6.7 Compliance With Laws, Etc

     61   

Section 6.8 Other Obligations

     61   

Section 6.9 Insurance

     61   

Section 6.10 Financial Information

     61   

    (a) Annual Financial Statements

     61   

    (b) Quarterly Financial Statements

     61   

    (c) Compliance Certificates

     62   

    (d) Annual Budget

     62   

    (e) Other

     62   

Section 6.11 Additional Guarantors.

     62   

    (a) Material Subsidiaries

     62   

    (b) Designated Subsidiaries

     62   

Section 6.12 Notification

     62   

Section 6.13 Payment of Expenses

     63   

Section 6.14 Banking Relationships

     64   

Section 6.15 Additional Acts

     64   

Section 6.16 Collateral Records

     64    ARTICLE 7. NEGATIVE COVENANTS      64   

Section 7.1 Dividends, Stock Repurchases, Etc

     64   

Section 7.2 Transactions With Affiliates

     65   

Section 7.3 Liquidation, Merger, Sale of Assets

     65   

Section 7.4 Indebtedness

     65   

Section 7.5 Guaranties, Etc

     65   

Section 7.6 Liens

     65   

Section 7.7 Investments

     66   

Section 7.8 Operations

     66   

Section 7.9 Securities

     66   

Section 7.10 ERISA Compliance

     66   

Section 7.11 Accounting Change

     66   

Section 7.12 Financial Covenants.

     66   

    (a) Consolidated Fixed Charge Coverage Ratio

     66   

    (b) Consolidated Leverage Ratio

     67    ARTICLE 8. EVENTS OF DEFAULT      67   

Section 8.1 Events of Default

     67   

    (a) Payment Default

     67   

    (b) Breach of Warranty

     67   

    (c) Breach of Certain Covenants

     67   

    (d) Breach of Other Covenants

     67   

 

Page iv – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

    (e) Material Adverse Change

     67   

    (f) Cross-default

     67   

    (g) Voluntary Bankruptcy, Etc

     68   

    (h) Involuntary Bankruptcy, Etc

     68   

    (i) Insolvency, Etc

     68   

    (j) Judgment

     68   

    (k) Involuntary Liens

     68   

    (l) ERISA

     69   

    (m) Change in Control

     69   

    (n) Condemnation

     69   

    (o) Governmental Approvals

     69   

    (p) Other Government Action

     69   

    (q) Guarantor Default; Invalidity of Guaranty Agreements

     69   

    (r) Failure of Security

     70   

    (s) Invalidity of Loan Documents

     70   

Section 8.2 Consequences of Default.

     70   

    (a) General Remedies

     70   

    (b) Cash Collateral

     70    ARTICLE 9. THE AGENT      71   

Section 9.1 Appointment and Authority

     71   

Section 9.2 Rights as a Lender

     71   

Section 9.3 Exculpatory Provisions

     71   

Section 9.4 Reliance by Agent

     72   

Section 9.5 Delegation of Duties

     72   

Section 9.6 Resignation of Agent

     73   

Section 9.7 Non-Reliance on Agent and Other Lenders

     73   

Section 9.8 No Other Duties, Etc

     73   

Section 9.9 Agent May File Proofs of Claim

     74   

Section 9.10 Collateral and Guaranty Matters

     74    ARTICLE 10. MISCELLANEOUS      76   

Section 10.1 Amendments; Consents

     76   

Section 10.2 No Waiver; Remedies Cumulative

     77   

Section 10.3 Governing Law; Jurisdiction; Etc.

     77   

    (a) Governing Law

     77   

    (b) Submission to Jurisdiction

     77   

    (c) Waiver of Venue

     78   

    (d) Service of Process

     78   

Section 10.4 Mandatory Arbitration.

     78   

Section 10.5 Waiver of Jury Trial

     80   

Section 10.6 Notices; Effectiveness; Electronic Communication.

     80   

    (a) Notices Generally

     80   

    (b) Electronic Communications

     80   

    (c) Change of Address, Etc

     81   

    (d) Reliance by Agent, L/C Issuer and Lenders

     81   

 

Page v – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.7 Replacement of Lenders

     81   

Section 10.8 Successors and Assigns.

     82   

    (a) Successors and Assigns Generally

     82   

    (b) Assignments by Lenders

     82   

    (c) Register

     84   

    (d) Participations

     85   

    (e) Limitations upon Participant Rights

     85   

    (f) Certain Pledges

     85   

    (g) Electronic Execution of Assignments

     85   

    (h) Resignation as L/C Issuer or Swing Line Lender after Assignment

     86   

Section 10.9 Treatment of Certain Information; Confidentiality

     86   

Section 10.10 Payments Set Aside

     87   

Section 10.11 No Advisory or Fiduciary Responsibility

     88   

Section 10.12 Indemnification; Reimbursement.

     88   

    (a) Indemnification by Borrower

     88   

    (b) Reimbursement by Lenders

     89   

    (c) Payment; Survival

     89   

Section 10.13 Waiver of Consequential Damages, Etc

     89   

Section 10.14 Set-Off

     90   

Section 10.15 Interest Rate Limitation

     90   

Section 10.16 Severability

     90   

Section 10.17 Survival

     91   

Section 10.18 Counterparts; Effectiveness

     91   

Section 10.19 Conditions Not Fulfilled

     91   

Section 10.20 Entire Agreement

     91   

Section 10.21 Construction

     91   

Section 10.22 Amendment and Restatement

     91   

Section 10.23 USA PATRIOT Act Notice

     91   

Section 10.24 Oral Agreements Not Enforceable.

     92   

 

Schedules

Schedule 1 – Commitments

Schedule 2 – Addresses

Schedule 3 – Litigation

Schedule 4 – Liens

Schedule 5 – Intellectual Property Claims

Schedule 6 – Environmental Matters

Schedule 7 – Taxes

Schedule 8 – Subsidiaries

Schedule 9 – ERISA

 

Page vi – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Exhibits

Exhibit A – Note

Exhibit B – Loan Notice

Exhibit C – Compliance Certificate

Exhibit D – Assignment and Assumption

Exhibit E – Guaranty Agreement

Exhibit F – Subsidiary Security Agreement

 

Page vii – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”) is made as of the
29th day of August, 2011, by and among CASCADE CORPORATION, an Oregon
corporation (the “Borrower”), BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), UNION BANK, N.A., a national banking
association (“Union Bank” and together with Bank of America, each a “Lender”,
and together, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, the “Agent”), swing line
lender (in such capacity, the “Swing Line Lender”) and issuer of letters of
credit (in such capacity, the “L/C Issuer”).

RECITALS

A. The Borrower, Lenders, the Agent, Swing Line Lender and L/C Issuer are
parties to that certain Loan Agreement dated as of February 28, 2003 (as
amended, restated, supplemented or otherwise modified, the “Existing Loan
Agreement”) pursuant to which the Lenders have made, or committed to make,
revolving loans to, and L/C Issuer has issued, or committed to issue, letters of
credit for the account of, the Borrower (the “Credit Facility”) in the maximum
aggregate principal amount of One Hundred Fifteen Million Dollars ($115,000,000)
through December 7, 2011.

B. The Borrower has requested Lenders and the Agent decrease the maximum amount
of the Credit Facility to One Hundred Million Dollars ($100,000,000), extend the
commitment period through August 29, 2016 and make certain other modifications
to, and amend and restate the Existing Loan Agreement in its entirety, which
Lenders, the Agent, Swing Line Lender and L/C Issuer have agreed to do on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Loan Agreement in its entirety as follows:

ARTICLE 1.

DEFINITIONS; INTERPRETATATION

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the purposes of this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Agent” means Bank of America, N.A. and any successor thereto or successor agent
selected pursuant to Section 9.6.

 

Page 1 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 2 attached hereto, or such other address or account as the
Agent may from time to time notify to the Borrower and Lenders.

“Agreement” means this Loan Agreement as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Alternative Currency” means each of Euro, Sterling, Yen and Canadian Dollars
and each other currency (other than Dollars) that is approved in accordance with
Section 1.5.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by L/C Issuer in accordance with L/C Issuer’s
usual and customary business practices at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Letter of Credit Sublimit and $10,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Commitments of the Lenders.

“Applicable Percentage” means, as to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Commitments of all Lenders
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.2(a) or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1
attached hereto or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 6.10(c):

 

Applicable Interest Rate

Pricing

Level

  

Consolidated

Leverage Ratio

  

Commitment

Fee

(Basis Points)

  

Standby L/C

Fee

and Eurodollar

Rate +

(Basis Points)

  

Base Rate +

(Basis Points)

1   

>2.00:1.00 but

£3.00:1.00

   30.0    200.0    0.0 2    >1.00:1.00 but
£2.00:1.00    25.0    150.0    0.0 3    £1.00:1.00    20.0    100.0    0.0

 

Page 2 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.10(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Majority Lenders, Pricing Level 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until such time as the Compliance Certificate has been delivered and
the actual Pricing Level has been determined. The Applicable Interest Rate in
effect from the date of this Agreement through receipt of the financial
statements for the period ending July 31, 2011, and the accompanying Compliance
Certificate, shall be determined based upon Pricing Level 3.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.8(b), and accepted by the Agent, in substantially the form of
Exhibit D attached hereto or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.6, and (iii) the date of termination of the
commitment of each Lender to make Loans and of the obligation of L/C Issuer to
make L/C Credit Extensions pursuant to Section 8.2(a).

“Bank of America” means Bank of America, N.A., a national banking association,
and any Successor.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Fixed
Rate.”

 

Page 3 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Borrower” means Cascade Corporation, an Oregon corporation, and any Successor.

“Borrower Account” means checking account number 2801701865 maintained by the
Borrower with Bank of America (or such other ordinary checking account
maintained by the Borrower with Bank of America, from time to time designated by
the Borrower in a written notice to the Agent and Bank of America.

“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Rate Revolving Loans, having the same
Interest Period made by each of Lenders pursuant to Section 2.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Leases” means for any Person, all obligations of such Person under
leases which shall have been, or in accordance with GAAP, should be recorded as
capital leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, L/C Issuer or Swing Line Lender (as applicable)
and Lenders, as collateral for L/C Obligations, Obligations in respect of Swing
Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one year from the date issued and,
at the time of acquisition, having a rate of at least A-1 from Standard & Poor’s
Rating Services or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’ acceptances maturing within one year
from the date of issuance thereof issued by, or overnight reverse repurchase
agreements from any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than One Hundred Million Dollars
($100,000,000); (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof and demand deposits with commercial banks having
membership in the Federal Deposit Insurance Corporation in amounts not exceeding
the lesser of One Hundred Thousand Dollars ($100,000) or the maximum amount of
insurance applicable to the aggregate amount of the Borrower’s deposits at such
institution; (v) deposits or investments in mutual or similar funds offered or
sponsored by brokerage or other companies having membership in the Securities
Investor Protector Corporation investing only in obligations described in
clauses (i) through (iv) above; and (vi) other marketable securities purchased
from a licensed broker/dealer.

 

Page 4 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Change in Control” means (a) any change in the composition of the Borrower’s
board of directors over a period of twenty-four (24) consecutive months or less
such that a majority of the board of directors ceases, by reason of one or more
contested elections for board membership, to be comprised of individuals who
either (i) have been members of the board continuously since the beginning of
such period, or (ii) have been elected or nominated for election by board
members described in (i) who were still in office at the time such election or
nomination was approved by the board; or (b) the sale, transfer or other
disposition of all or substantially all of the Borrower’s assets in a
liquidation or dissolution of the Borrower; or (c) any merger or consolidation
which the board of directors of the Borrower does not at any time recommend that
the Borrower’s shareholders accept or approve in which equity securities of the
Borrower entitled to vote for members of the board of directors of the Borrower
(“Voting Securities”) exceeding more than forty percent (40%) of the total
amount outstanding of such Voting Securities are transferred to persons
different from the persons holding those Voting Securities immediately prior to
such transaction; or (d) the acquisition by a person or a group of related
persons, other than the Borrower or a person controlling, controlled or under
common control with the Borrower, of beneficial ownership (as determined
pursuant to Rule 13d-3 of the Securities Exchange Act of 1934) of Voting
Securities comprising more than thirty-five percent (35%) of the total of the
Borrower’s outstanding Voting Securities pursuant to a transaction or series of
related transactions which the board of directors of the Borrower does not at
any time recommend that the Borrower’s shareholders accept or approve.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Claim” has the meaning given in Section 10.4.

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets and rights and interests in or to property
of the Borrower and each of the Guarantors, whether real or personal, tangible
or intangible, in which a Lien is granted or purported to be granted pursuant to
the Collateral Documents.

 

Page 5 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Collateral Documents” means the Security Agreement, Subsidiary Security
Agreements, and all other agreements, instruments and documents now or hereafter
executed and delivered in connection with this Agreement pursuant to which Liens
are granted or purported to be granted to the Agent securing all or part of the
Obligations each in form and substance satisfactory to the Agent.

“Commitment” means (a) as to each Lender, its obligation to (i) make Revolving
Loans to the Borrower pursuant to Section 2.1, (ii) purchase participations in
L/C Obligations, and (iii) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in Schedule 1 attached hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement and (b) as to L/C Issuer, its agreement to make L/C Credit
Extensions pursuant to Section 2.3.

“Compliance Certificate” has the meaning given to it in Section 6.10(c) and
Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income for such period: (a) Consolidated Interest Charges
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries and (c) the amount of depreciation and
amortization and other non-cash expense, including goodwill impairment,
derivative mark-to-market transactions, swap-related expenses, expenses related
to stock-based compensation, including but not limited to stock options and
stock appreciation rights, and other similar non-cash items. In addition,
“Consolidated Adjusted EBITDA” shall include the non-consolidated results for
any Permitted Acquisition made during the subject period, as adjusted for items
(a), (b) and (c) above.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA, less taxes paid in
cash by the Borrower and its Subsidiaries, less maintenance capital expenditures
of $8,000,000, less dividends paid in cash, all for the period comprising the
four prior fiscal quarters ending on such date, to (b) Consolidated Interest
Charges paid in cash, plus consolidated principal payments required of the
Borrower and its Subsidiaries during the subject period.

“Consolidated Funded Indebtedness” means, means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

Page 6 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four fiscal quarters most recently ended
for which the Borrower has delivered financial statements pursuant to
Section 6.10(a) or (b).

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and losses) for that period.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date, excluding cumulative adjustments
for foreign currency translation.

“Contribution Agreement” means the Indemnity, Subrogation and Contribution
Agreement dated as of the date hereof among the Borrower, the Guarantors and the
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event which but for the passage of time, the giving of
notice, or both would be an Event of Default.

 

Page 7 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Agent that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Agent, to
confirm in a manner satisfactory to the Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by L/C Issuer in accordance with L/C Issuer’s usual and
customary business practices at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.8(b)(iii) and Section 10.8(b)(v) (subject to such
consents, if any, as may be required under Section 10.8(b)(iii)).

“Environmental Laws” means all federal, state and local statutes, regulations,
ordinances, and requirements, now or hereafter in effect, pertaining to
environmental protection, contamination or cleanup, including without limitation
(i) the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§ 6901, et seq.), (ii) the Federal Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), (iii) the Federal
Hazardous Materials Transportation Control Act (49 U.S.C. § 1801, et seq.),
(iv) the Federal Clean Air Act (42 U.S.C. § 7401, et seq.), (v) the Federal
Water Pollution Control Act, Federal Clean Water Act (33 U.S.C. § 1251, et
seq.), (vi) the Federal Insecticide, Fungicide, and Rodenticide Act, Federal
Pesticide Act (7 U.S.C. § 136, et seq.), (vii) the Federal Toxic Substances
Control Act (15 U.S.C. § 2601, et seq.) and (viii) the Federal Safe Drinking
Water Act (42 U.S.C. § 300f, et seq.), all as now or hereafter amended.

 

Page 8 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Fixed Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Fixed Rate Loan” means a Loan that bears interest based on the
Eurodollar Fixed Rate.

“Eurodollar Floating Rate” means, on any date, the rate per annum equal to
(i) BBA LIBOR, at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the date of determination in same day funds in the approximate amount of the
Eurodollar Floating Rate Loan being made or maintained and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Floating Rate Loan” means a Loan that bears interest based on the
Eurodollar Floating Rate.

“Eurodollar Rate” means the Eurodollar Fixed Rate or the Eurodollar Floating
Rate, as the context requires.

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

“Event of Default” has the meaning given in Section 8.1.

 

Page 9 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Agent, any Lender, L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (i) taxes imposed on or measured by its gross income or
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.7), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.1(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.1(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fee Letter” means the letter agreement dated August 15, 2011 between the
Borrower and the Agent.

“Financial Transaction Contract” means any agreement (including all schedules
thereto, confirmations of transactions thereunder, and documents, definitions,
and agreements incorporated therein by reference or relating thereto) between
the Borrower and/or any of its Subsidiaries and Bank of America and/or any
Affiliate of Bank of America, whether or not in writing, pursuant to which Bank
of America and/or any Affiliate of Bank of America has agreed to (i) permit
daylight overdrafts to occur on accounts maintained by the Borrower and/or any
Subsidiary of the Borrower with Bank of America and/or any Affiliate of Bank of
America, (ii) provide remote disbursement services for the Borrower or any
Subsidiary of the Borrower, (iii) process automated clearing house (ACH)
transactions for the account of the Borrower or any Subsidiary of the Borrower
or (iv) extend credit to the Borrower or any Subsidiary of the Borrower, in the
form of credit card accounts and merchant card accounts, and, unless the context
otherwise clearly requires, any master agreement relating to or governing any or
all of the foregoing.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Page 10 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning given in Section 1.3(a).

“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

Page 11 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Guarantors” means PSM, LLC, a Washington limited liability company, Cascade
IFSC Ltd., a company formed under the laws of Ireland, Cascade (U.K.) Limited, a
company formed under the laws of the United Kingdom, Cascade (Canada) Ltd., a
company formed under the laws of Canada, Cascade (Australia) Pty. Ltd., a
company formed under the laws of Australia, Cascade Italia S.r.l., a company
formed under the laws of Italy, Cascade GmbH, a company formed under the laws of
Germany, Cascade (France) S.A.R.L., a company formed under the laws of France,
Cascade Hebei Fork Co., Ltd., a company formed under the laws of the People’s
Republic of China, including as successor by merger to Jiahai (Hebei) Forks Co.,
Ltd., a company formed under the laws of the People’s Republic of China, Cascade
Xiamen Forklift Truck Attachment Co., Ltd., a company formed under the laws of
the People’s Republic of China, Cascade B.V. (formerly identified as Cascade
NV), a company formed under the laws of the Netherlands, and any other
Subsidiary that from time to time executes and delivers a Guaranty Agreement,
and “Guarantor” means any of them.

“Guaranty Agreement” means each guaranty made by a Guarantor in favor of the
Lenders, L/C Issuer and the Agent, substantially in the form of Exhibit E, as
any thereof may be amended, restated, supplemented or otherwise modified from
time to time.

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than indebtedness or
liability for borrowed money deferred for a period of more than six months from
the date of incurrence or trade payables entered into in the ordinary course of
business on ordinary terms); (iii) all non-contingent reimbursement or payment
obligations with respect to letters of credit, bankers acceptances, surety bonds
and similar instruments; (iv) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (v) the
net obligations of such Person under any Swap Contract in an amount equal to
(A) if such Swap Contract has been closed out, the termination value thereof, or
(B) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract; (vi) all indebtedness created or
arising under any conditional sale or other title retention agreement (excluding
any operating lease), or incurred as financing, in either case with respect to
property acquired by such Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (vii) all obligations with respect to
Capital Leases or Synthetic Leases; (viii) all indebtedness referred to in
clauses (i) through (vi) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (viii) all liabilities in respect of
indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above for which such Person is directly or
contingently liable as obligor, guarantor, or otherwise, or in respect of which
such Person otherwise assures a creditor against loss. For purposes of this
Agreement, the Indebtedness of any Person shall include all recourse
Indebtedness of any partnership or joint venture formed as a partnership where
such Person is a general partner or is otherwise liable for the Indebtedness of
such partnership or joint venture, unless such Indebtedness is expressly made
non-recourse to such Person and except for customary exceptions acceptable to
Majority Lenders.

 

Page 12 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning given in Section 10.9.

“Intellectual Property” means, as to any Person, all of the following: (i) all
trademarks, service marks, designs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers owned or used by such Person in its
business or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and pending applications in the United States
Patent and Trademark Office, any State of the United States or any similar
offices in any other country or any political subdivision thereof, and all
extensions or renewals thereof; (ii) all letters patent of the United States or
any other country or any political subdivision thereof, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country owned by such Persons, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or the equivalent thereof in any similar offices in any
other country, and all reissues, continuations, divisions, continuations-inpart,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein; (iii) all computer programs, computer data bases, other computer
software, trade secrets, trade secret rights, ideas, drawings, designs,
schematics, algorithms, writings, techniques, processes and formulas owned or
used by such Person in its business; and (iv) all copyright rights of such
Person in any work subject to the copyright laws of the United States, any state
thereof or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, whether as
author, assignee, transferee or otherwise, and all registrations and
applications for registration of any such copyright in the United States, any
state thereof or any other country or any political subdivision thereof,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office or in any
similar offices in any other country.

“Investments” has the meaning given in Section 7.7.

“Interest Payment Date” means, (a) as to any Loan other than a Eurodollar
Floating Rate Loan or a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Eurodollar Floating Rate
Loan or Base Rate Loan (including a Swing Line Loan), the first Business Day of
each month and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

Page 13 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and the Borrower (or any Subsidiary) or in favor L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

Page 14 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Lenders” means Bank of America, N.A., a national banking association, and Union
Bank, N.A., a national banking association, and any Successors thereto or
permitted assigns thereof, and, as the context requires, includes the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on Schedule 2 attached hereto, or such other office or offices as a
Lender may from time to time notify the Borrower and the Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.3(h).

“Letter of Credit Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Commitments of all Lenders.

“Lien” means, for any Person, any security interest, pledge, mortgage, charge,
assignment, hypothecation, encumbrance, attachment, garnishment, execution or
other voluntary or involuntary lien upon or affecting the revenues of such
Person or any real or personal property in which such Person has or hereafter
acquires any interest.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
hereof in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Fee Letter,
each Request for Credit Extension, each Compliance Certificate, the Guaranty
Agreements, the Collateral Documents, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.16 of this
Agreement, and all other documents executed by the Borrower or any Guarantor and
delivered to the Agent or the Lenders (or any one of them) in connection with
the transactions contemplated by this Amendment or the Loan Agreement as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of Loans from
one Type to the other, or (iii) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.2(a), which, if in writing, shall be substantially in the
form of Exhibit B attached hereto.

“Majority Lenders” means, as of any date of determination, Lenders having more
than two-thirds, or approximately 66.67%, of the Commitments of all Lenders or,
if the commitment of each Lender to make Loans and the obligation of L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.2(a),
Lenders holding more than two- thirds, or approximately 66.67%, of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

 

Page 15 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Material Subsidiaries” means, as of any date of determination, each Subsidiary
that (i) during the then current fiscal year of Borrower (on a pro forma basis)
or either of the two most recently ended fiscal years of the Borrower, accounts
or accounted for five percent (5%) or more of the consolidated revenue of the
Borrower and/or (ii) as of such date of determination or as of the end of either
of the two most recently ended fiscal years of the Borrower, owned five percent
(5%) or more of the consolidated assets of the Borrower, and “Material
Subsidiary” means any of them.

“Maturity Date” means August 29, 2016.

“Notes” means, collectively, the Revolving Notes and the Swing Line Note, and
“Note” means any of them.

“Obligations” means, without duplication, (i) all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower and/or each
Guarantor arising under any Loan Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, (ii) all debts, liabilities, obligations,
covenants and duties of the Borrower owing to any Lender and/or any Affiliate of
any Lender and arising under any Swap Contract, whether absolute or contingent,
due or to become due, now existing or hereafter arising and (iii) all debts,
liabilities, obligations, covenants and duties of the Borrower and/or any of its
Subsidiaries owing to Bank of America and/or any Affiliate of Bank of America
and arising under any Financial Transaction Contract, whether absolute or
contingent, due or to become due, now existing or hereafter arising, and, in
each case, including interest that accrues after the commencement by or against
the Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding.

“Officer’s Certificate” means a certificate executed and delivered on behalf of
the Borrower by a Responsible Officer.

“Organization Documents” means, (i) with respect to any corporation, the
articles of incorporation and the bylaws; (ii) with respect to any limited
liability company, the articles of formation and operating agreement; and
(iii) with respect to any partnership, the partnership agreement and any
agreement or notice with respect thereto, in each case as amended from time to
time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

Page 16 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning given in Section 10.8(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in ERISA) from time to time maintained by the Borrower or a member of a
Controlled Group.

“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the equity securities entitled to vote for members of the board
of directors or equivalent governing body of, or a business line or a division
of, any Person; provided that: (i) all Persons, assets, business lines or
divisions acquired shall be in the type of business permitted to be engaged in
by the Borrower and its Subsidiaries pursuant to Section 7.8; (ii) no Default or
Event of Default shall then exist or would exist after giving effect to such
acquisition; and (iii) if so requested, the Borrower shall demonstrate to the
reasonable satisfaction of the Lenders that, after giving effect to such
acquisition, the Borrower will be in pro forma compliance with all of the terms
and provisions of the financial covenants set forth in Section 7.12, and shall
maintain line of credit availability of not less than Twenty Million Dollars
($20,000,000).

“Permitted Liens” means: (i) Liens securing Taxes which are not delinquent or
which remain payable without penalty (excluding any Liens imposed pursuant to
any of the provisions of ERISA) or the validity or amount of which is being
contested in good faith by appropriate proceedings, which shall have the effect
of staying execution if execution is threatened or possible; (ii) Liens imposed
by law incurred in good faith in the ordinary course of business which are not
delinquent or which remain payable without penalty or the validity or amount of
which is being contested in good faith by appropriate proceedings, which shall
have the effect of staying execution if execution is threatened or possible;
(iii) Liens arising in connection with worker’s compensation, unemployment
insurance and social security benefits which are not delinquent or which remain
payable without penalty or the validity or amount of which is being contested in
good faith by appropriate proceedings, which shall have the effect of staying
execution if execution is threatened or possible; (iv) customary rights of set
off, revocation, refund or chargeback under deposit agreements or under the UCC
in favor of banks where the Borrower maintains deposits in the ordinary course
of business; and (v) new Liens secured by newly purchased tangible property
(whether real or personal) in an aggregate amount no greater than Ten Million
Dollars ($10,000,000) outstanding at any time.

 

Page 17 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Permitted Swap Contracts” means for any Person, all obligations of such Person
under any Swap Contract; provided that each of the following criteria is
satisfied: (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held by such Person, or
changes in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contracts
do not contain any provision (“walk-away” provision) exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.

“Person” means any natural person, corporation, unincorporated organization,
trust, joint stock company, joint venture, association, company, limited
liability company, partnership or government, or any agency or political
subdivision of any government.

“Plan” means, at any time, an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of a
Controlled Group for employees of the Borrower or any member of a Controlled
Group or (ii) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which the Borrower or any member of a Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
(5) plan years made contributions.

“Register” has the meaning given in Section 10.8(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Responsible Officer” means any of the President, the Chief Executive Officer,
the Senior Vice President, the Vice President, the Chief Operating Officer, or
the Chief Financial Officer of the Borrower and, for purposes of Article II
hereof, the Treasurer of the Borrower.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by an L/C Issuer under a Letter
of Credit issued by it denominated in an Alternative Currency, and (d) such
additional dates as L/C Issuer shall determine or the Majority Lenders shall
require.

“Revolving Loan” has the meaning given to it in Section 2.2.

 

Page 18 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit A attached hereto.

“Security Agreement” means the Security Agreement by and between the Borrower
and the Agent dated July 29, 2009, as it may be amended, restated, supplemented
or otherwise modified from time to time.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” has the meaning given in Section 5.9.

“Spot Rate” for a currency means the rate determined by L/C Issuer in accordance
with L/C Issuer’s usual and customary business practices to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that L/C Issuer may obtain such spot rate from another financial
institution designated by L/C Issuer if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means each business entity directly or indirectly controlled by the
Borrower. For the purposes of this definition, “controlled by” shall mean the
possession, directly or indirectly of the power to direct or cause the direction
of the management or policies of such Subsidiary, whether through the ownership
of partnership or limited liability company interest, voting securities, by
contract, or otherwise. Unless otherwise specified, all references herein to a
“Subsidiary” shall refer to a Subsidiary of the Borrower.

“Subsidiary Security Agreement” means each security agreement executed by a
Guarantor to secure its obligations under its Guaranty Agreement, substantially
in the form of Exhibit F, as any thereof may be amended, restated, supplemented
or otherwise modified from time to time.

“Successor” means, for any corporation, banking association or other legal
entity, any successor by merger or consolidation, or by acquisition of
substantially all of the assets of the predecessor, or by conversion to another
type of legal entity, or by continuation after and the occurrence of an event
that would otherwise result in termination under applicable law but for such
continuation.

 

Page 19 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Swap Contract” means any and all agreements (including all schedules thereto,
confirmations of transactions thereunder, and documents, definitions, and
agreements incorporated therein by reference or relating thereto) relating to
any transaction that is a rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contracts equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), and unless
the context otherwise clearly requires, any master agreement relating or
governing any or all of the foregoing.

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.4.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning given in Section 2.4(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit B attached hereto.

“Swing Line Note” means a promissory note made by the Borrower in favor of Swing
Line Lender evidencing Swing Line Loans made by Swing Line Lender, substantially
in the form of Exhibit A attached hereto.

“Swing Line Sublimit” means an amount equal to the lesser of (i) Ten Million
Dollars ($10,000,000) and (ii) the Commitments of all Lenders. The Swing Line
Sublimit is part of, and not in addition to, the Commitments of all Lenders.

“Synthetic Lease” means (i) a so-called synthetic, off-balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).

“Synthetic Lease Obligations” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Page 20 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of (i) all
extensions of credit by a Lender to the Borrower under Article 2 hereof in the
form of a Revolving Loan or a Swing Line Loan and (ii) all L/C Obligations.

“Type” means, with respect to any Loan, its character as a Eurodollar Floating
Rate Loan or a Eurodollar Fixed Rate Loan.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all vested non-forfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of the Borrower or any member of a Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.2 Interpretive Provisions. Definitions given herein shall be equally
applicable to both singular and plural forms of the terms therein defined and
references herein to “he” or “it” shall be applicable to Persons whether
masculine, feminine or neuter. References herein to any document including,
without limitation, this Agreement shall be deemed a reference to such document
as it now exists, and as, from time to time hereafter, the same may be amended,
restated, supplemented or otherwise modified. The term “including” is not
limiting and means “including without limitation.” References herein to any
section, subsection, Schedule or Exhibit shall, unless otherwise indicated, be
deemed a reference to sections and subsections within and schedules and Exhibits
to this Agreement unless the context shall otherwise require. The section
headings used herein are for convenience of reference only and are not to affect
the construction of or be taken into consideration in interpreting this
Agreement.

Section 1.3 Accounting Terms.

(a) Generally. Except as otherwise provided herein, accounting terms not
specifically defined shall be construed in conformity with, and all financial
data (including financial ratios and other financial calculations) required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
generally accepted United States accounting principles consistently applied from
and after the date hereof (“GAAP”), as in effect from time to time, applied in a
manner consistent with that used in preparing the audited consolidated balance
sheet of the Borrower and its Subsidiaries referred to in Section 5.8(a), and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

 

Page 21 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Changes In GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) L/C Issuer shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letters of Credit and
Outstanding Amounts of any L/C Obligations denominated in a currency other than
Dollars in accordance with L/C Issuer’s usual and customary business practices.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of Section 2.3 shall be such Dollar Equivalent amount as so determined
by L/C Issuer.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a currency other than Dollars, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by L/C Issuer in accordance with L/C Issuer’s usual and customary
business practices.

Section 1.5 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Agent and L/C Issuer.

(b) Any such request shall be made to the Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by the Agent and L/C Issuer in their sole
discretion). The Agent shall promptly notify L/C Issuer of any such request. The
L/C Issuer shall notify the Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

(c) Any failure by L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by L/C
Issuer to permit Letters of Credit to be issued in such requested currency. If
the Agent and the L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.4, the Agent shall promptly so notify the Borrower.

 

Page 22 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 1.6 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Commitments of all Lenders, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.1, prepay under Section 2.5, and reborrow under
this Section 2.1. Revolving Loans may be Eurodollar Floating Rate Loans or
Eurodollar Fixed Rate Loans, as further provided herein.

Section 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Agent, which may be given by telephone.
Each such notice must be received by the Agent not later than 11:00 a.m.
(Seattle time) (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Fixed Rate Loans or of
any conversion of Eurodollar Fixed Rate Loans to Eurodollar Floating Rate Loans,
and (ii) on the requested date of any Borrowing of Eurodollar Floating Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.2(a)
must be confirmed promptly by delivery to the Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Fixed Rate Loans
shall be in a principal amount of One Million Dollars ($1,000,000) or a whole
multiple of One Hundred Thousand Dollars ($100,000) in excess thereof. Except as
provided in Section 2.3(c) and Section 2.4(c), each Borrowing of or conversion
to Eurodollar Floating Rate Revolving Loans shall be in a principal amount of
Five Hundred Thousand Dollars ($500,000) or a whole multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Eurodollar Fixed Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Revolving Loan in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Eurodollar Floating Rate
Loans. Any such automatic conversion to Eurodollar Floating Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Fixed Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Fixed Rate Loans in
any such Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 

Page 23 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Revolving
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Agent shall notify each Lender of the details of any automatic
conversion to Eurodollar Floating Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 1:00 p.m. (Seattle time) on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Agent shall make all funds so received
available to the Borrower in like funds as received by the Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower; provided, however, that if, on the date a Loan Notice is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Fixed Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Fixed Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Fixed Rate Loans without
the consent of the Majority Lenders.

(d) The Agent shall promptly notify the Borrower and Lenders of the interest
rate applicable to any Interest Period for Eurodollar Fixed Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

Page 24 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
be not more than seven Interest Periods in effect.

Section 2.3 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.3,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Revolving Outstandings shall not exceed the Commitments of all Lenders, (x) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit, and
(z) the aggregate amount available to be drawn under all outstanding Letters of
Credit denominated in an Alternative Currency shall not exceed the Alternative
Currency Sublimit. Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.3(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
date that is one year after the Maturity Date, unless all Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing such
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

 

Page 25 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Agent and L/C Issuer, such Letter of
Credit is in an initial stated amount less than One Hundred Thousand Dollars
($100,000);

(D) except as otherwise agreed by the Agent and the L/C Issuer, such Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.3(c) exists or
any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (A) provided to the Agent in
Article 9 hereof with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article 9 hereof included L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to L/C Issuer.

 

Page 26 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to L/C Issuer (with a copy to the Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by L/C Issuer and the Agent not later than 11:00
a.m. (Seattle time) at least two (2) Business Days (or such later date and time
as the Agent and L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as L/C Issuer may reasonably require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as L/C Issuer may reasonably require. Additionally, the
Borrower shall furnish to L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as L/C Issuer or the Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with the Agent (by telephone or in writing) that the Agent has received
a copy of such Letter of Credit Application from the Borrower and, if not, L/C
Issuer will provide the Agent with a copy thereof. Unless L/C Issuer has
received written notice from any Lender, the Agent, the Borrower or any
Guarantor, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4 hereof shall not then be satisfied, then,
subject to the terms and conditions hereof, L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

Page 27 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, L/C Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
L/C Issuer, the Borrower shall not be required to make a specific request to L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, Lenders shall be deemed to have authorized (but may not require) L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that L/C Issuer shall not permit any such extension if (A) L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.3(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Agent that the Majority Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied, and in each such case directing L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to the Borrower and the Agent a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify the Borrower and
the Agent thereof. In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse L/C Issuer in such
Alternative Currency, unless (A) L/C Issuer (at its option) shall have specified
in such notice that it will require reimbursement in Dollars, or (B) in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified L/C Issuer promptly following receipt of the notice of drawing
that the Borrower will reimburse L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. (Seattle time) on the date of any payment by
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse L/C Issuer through the Agent in an amount equal to the
amount of such drawing and in the applicable currency. If the Borrower fails to
so reimburse L/C Issuer by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Borrowing of
Eurodollar Floating Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Eurodollar Floating Rate
Loans, but subject to the amount of the unutilized portion of the Commitments of
all Lenders and the conditions set forth in Section 4.2 (other than the delivery
of a Loan Notice). Any notice given by L/C Issuer or the Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

Page 28 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.3(c)(i) make funds
available to the Agent (and the Agent may apply Cash Collateral provided for
this purpose) for the account of L/C Issuer at the Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. (Seattle time) on the Business Day specified in such notice by the
Agent, whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Eurodollar Floating
Rate Revolving Loan to the Borrower in such amount. The Agent shall remit the
funds so received to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Eurodollar Floating Rate Loans because the conditions set
forth in Section 4.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Agent for the
account of L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.3.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.3(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 4.2 (other than
delivery by the Borrower of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
L/C Issuer for the amount of any payment made by L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

Page 29 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Agent for the account of L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.3(c) by the time specified in Section 2.3(c)(ii),
L/C Issuer shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to L/C Issuer at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by L/C Issuer in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of L/C Issuer submitted to any
Lender (through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.3(c), if the Agent receives for the account
of L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Agent), the Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Agent.

(ii) If any payment received by the Agent for the account of L/C Issuer pursuant
to Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 10.10 (including pursuant to any settlement entered into by
L/C Issuer in its discretion), each Lender shall pay to the Agent for the
account of L/C Issuer its Applicable Percentage thereof on demand of the Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

Page 30 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer . Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of L/C Issuer, the Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of L/C Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of L/C Issuer, the Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.3(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
L/C Issuer, and L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by L/C
Issuer’s willful misconduct or gross negligence or L/C Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and L/C Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

Page 31 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Agent for the account
of each Lender in accordance with its Applicable Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal
to 1/4 of 1% (0.25%) per annum times the daily amount available to be drawn
under such Letter of Credit, and (ii) for each standby Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.3 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6. Letter
of Credit Fees shall be (i) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Majority Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

Page 32 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Agent Fee Letter, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.6. In addition, the Borrower shall pay directly to L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control. Notwithstanding the terms of any Letter of Credit Application for a
commercial Letter of credit, in no event may the Borrower extend the time for
reimbursing any drawing under a commercial Letter of credit by obtaining a
banker acceptance from the L/C Issuer.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.4 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.4, to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Commitments of all Lenders, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.4, prepay under
Section 2.5, and reborrow under this Section 2.4. Each Swing Line Loan shall be
a Eurodollar Floating Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

Page 33 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to Swing Line Lender and the Agent, which may be
given by telephone. Each such notice must be received by Swing Line Lender and
the Agent not later than 1:00 p.m. (Seattle time) on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of One Hundred Thousand Dollars ($100,000), and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to Swing Line Lender and the Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by Swing Line Lender of any
telephonic Swing Line Loan Notice, Swing Line Lender will confirm with the Agent
(by telephone or in writing) that the Agent has also received such Swing Line
Loan Notice and, if not, Swing Line Lender will notify the Agent (by telephone
or in writing) of the contents thereof. Unless Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 2:00 p.m. (Seattle time) on the date of the proposed Swing
Line Borrowing (A) directing Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Article 4 hereof is not then satisfied, then, subject to the terms and
conditions hereof, Swing Line Lender will, not later than 3:00 p.m. (Seattle
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes Swing
Line Lender to so request on its behalf), that each Lender make a Eurodollar
Floating Rate Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Eurodollar Floating Rate Loans, but subject to the
unutilized portion of the Revolving Commitments of all Lenders and the
conditions set forth in Section 4.2. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Agent in immediately available funds (and the Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of Swing Line Lender at the Agent’s Office not later than 1:00 p.m.
(Seattle time) on the day specified in such Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Lender that so makes funds available shall be deemed to
have made a Eurodollar Floating Rate Loan to the Borrower in such amount. The
Agent shall remit the funds so received to Swing Line Lender.

 

Page 34 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.4(c)(i), the request for
Eurodollar Floating Rate Loans submitted by Swing Line Lender as set forth
herein shall be deemed to be a request by Swing Line Lender that each of Lenders
fund its risk participation in the relevant Swing Line Loan and each Lender’s
payment to the Agent for the account of Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Agent for the account of
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.4(c) by the time specified in
Section 2.4(c)(i), Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of Swing Line Lender submitted to any Lender (through the Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(c) is subject to the conditions set
forth in Section 4.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by Swing Line
Lender.

 

Page 35 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.10 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Applicable Percentage thereof on demand of
the Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Agent will make such demand upon the request of Swing Line Lender. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Eurodollar Floating Rate Revolving Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.

Section 2.5 Prepayments.

(a) The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Agent not later than 11:00
a.m. (Seattle time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Fixed Rate Loans and (B) on the date of prepayment of Eurodollar
Floating Rate Loans; (ii) any prepayment of Eurodollar Fixed Rate Loans shall be
in a principal amount of One Million Dollars ($1,000,000) or a whole multiple of
One Hundred Thousand Dollars ($100,000) in excess thereof; and (iii) any
prepayment of Eurodollar Floating Rate Loans shall be in a principal amount of
Five Hundred Thousand Dollars ($500,000) or a whole multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(i) the date and amount of such prepayment, (ii) the Type(s) of Loans to be
prepaid and (iii) if Eurodollar Fixed Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.5. Subject to Section 2.17, each such prepayment shall be applied to
the Revolving Loans of Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrower may, upon notice to Swing Line Lender (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by Swing Line Lender and the Agent not later than 1:00 p.m. (Seattle
time) on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of One Hundred Thousand Dollars ($100,000). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

Page 36 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 2.6 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Agent, terminate the Commitments of all Lenders, or from time to
time permanently reduce the Commitments of all Lenders; provided that (i) any
such notice shall be received by the Agent not later than 11:00 a.m. (Seattle
time) five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in a whole multiple of Five Million
Dollars ($5,000,000), (iii) the Borrower shall not terminate or reduce the
Commitments of all Lenders if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Commitments of
all Lenders, and (iv) if, after giving effect to any reduction of the
Commitments of all Lenders, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Commitments of all Lenders, such Sublimit
shall be automatically reduced by the amount of such excess. The Agent will
promptly notify Lenders of any such notice of termination or reduction of the
Commitments of all Lenders. Any reduction of the Commitments of all Lenders
shall be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Commitments of all Lenders shall be paid on the effective date of such
termination.

Section 2.7 Repayment of Loans.

(a) The Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

Section 2.8 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Fixed
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Fixed Rate for
such Interest Period plus the Applicable Rate; (ii) each Eurodollar Floating
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Eurodollar
Floating Rate plus the Applicable Rate; (iii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iv) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Eurodollar Floating Rate plus the Applicable Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

Page 37 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Majority Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.9 Application of Payments.

(a) Payments Before Default. Payments made by the Borrower in respect of the
Obligations shall be applied in the manner and to any maturities directed by the
Borrower and, in the absence of any such direction, such payments shall be
applied by the Agent to payment of the Obligations, to the Borrower or as
otherwise required by Law as set forth in subsection (b) below.

(b) Payments After Default. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable as set forth in Section 8.2(a)), any amounts received on account of the
Obligations shall be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 3
hereof) payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer and amounts
payable under Article 3 hereof), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting (i) accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations and (ii) fees, premiums and scheduled periodic payments due
under any Swap Contract between the Borrower and any Lender and/or any Affiliate
of any Lender and any interest accrued thereon, ratably among Lenders and L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

Page 38 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract between the Borrower and any Lender
and/or any Affiliate of any Lender and any interest accrued thereon, ratably
among Lenders and L/C Issuer in proportion to the respective amounts described
in this clause Fourth held by them;

Fifth, to the Agent for the account of L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Section 2.10 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.3:

(a) Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Commitments of
all Lenders exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article 4 hereof is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arranger and the Agent for
their own respective accounts fees in the amounts and at the times specified in
the Agent Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

Page 39 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 2.11 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.14(a),
bear interest for one day. Each determination by the Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.

(b) Upon the request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note, with appropriate
insertions, payable to the order of such Lender, and in the face amount of such
Lender’s Commitment. The Notes shall evidence such Lender’s Loans in addition to
the accounts and records referred to in subsection (a) above. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(c) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

Section 2.13 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. (Seattle time) on the date
specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m. (Seattle time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

Page 40 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Funding; Payments; Presumption by Agent. (i) Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Fixed Rate Loans (or, in the case of a Borrowing of Eurodollar
Floating Rate Loans or Base Rate Loans, prior to 12:00 noon (Seattle time) on
the date of such Borrowing) that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Eurodollar Floating Rate Loans or Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.2) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Agent, then the applicable Lender and the Borrower severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Eurodollar Floating Rate Loans. If
the Borrower and such Lender shall pay such interest to the Agent for the same
or an overlapping period, the Agent shall promptly remit to the Borrower the
amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Revolving Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the Agent.

(ii) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of Lenders or L/C
Issuer hereunder that the Borrower will not make such payment, the Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders or L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of Lenders or L/C Issuer, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

Page 41 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article 2 hereof, and such funds are not made
available to the Borrower by the Agent because the conditions to the applicable
Credit Extension set forth in Article 4 hereof are not satisfied or waived in
accordance with the terms hereof, the Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.12(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.12(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 10.12(b).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Revolving Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and other
amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Page 42 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Commitments by an amount (for all such
requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, and (ii) the Borrower may
make a maximum of three such requests. At the time of sending such notice, the
Borrower (in consultation with the Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Agent and its counsel.

(d) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

Page 43 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (x) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.8 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.10, and (y) no Default exists. The Borrower shall prepay any Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or Section 10.1 to the contrary.

Section 2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the L/C
Issuer (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize then Outstanding Amount of all L/C Obligations. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Agent, for the benefit of the Agent, the L/C Issuer and
the Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
the Agent determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.3, 2.4, 2.5, 2.6, 2.17 or 8.2 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

Page 44 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.8(b)(vi)) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 2.9), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 10.14), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
or Swing Line Lender hereunder; third, if so determined by the Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

Page 45 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.3(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.3 and 2.4, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Agent, Swing Line Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Page 46 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.1 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by Borrower. The Borrower shall indemnify the Agent, each
Lender and L/C Issuer, within ten (10) Business Days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or L/C Issuer (with a copy to the Agent), or by the Agent
on its own behalf or on behalf of a Lender or L/C Issuer, shall be conclusive
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

Page 47 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Agent, any Lender or L/C Issuer
receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Agent, such Lender or L/C Issuer, as the case may
be, incurred in obtaining such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Agent, such Lender
or L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or L/C Issuer in the event the Agent, such
Lender or L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Agent, any
Lender or L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

Page 48 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 3.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans shall be suspended until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, but shall not be required to pay any additional
amounts pursuant to Section 3.5.

Section 3.3 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Borrowing
of Base Rate Loans in the amount specified therein, but shall not be required to
pay any amounts pursuant to Section 3.5.

Section 3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or L/C Issuer;

 

Page 49 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.1 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, the Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Page 50 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

Section 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Agent) from time to time, the Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Fixed
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Fixed Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Fixed Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.7;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Fixed Rate Loan made by it at the Eurodollar Fixed Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Fixed Rate Loan was in fact so funded.

 

Page 51 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office . If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.1, or if any Lender gives a notice pursuant to
Section 3.2, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.4, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.2, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders . If any Lender requests compensation under
Section 3.4 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, the Borrower may replace such Lender in accordance with
Section 10.7.

Section 3.7 Survival . All of the Borrower’s obligations under this Article 3
hereof shall survive termination of the Commitments of all Lenders and repayment
of all other Obligations hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.1 Conditions of Initial Credit Extension . In addition to the
conditions set forth in Section 4.2, the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a) Loan Documents . The Agent shall have received the following, each in form
and substance satisfactory to the Lenders: (i) duly executed counterparts of
this Agreement; (ii) duly executed Revolving Note in favor of each Lender;
(iii) duly executed Swing Line Note in favor of Swing Line Lender; (iv) duly
executed counterparts of the Contribution Agreement; and (v) duly executed
counterparts of a Confirmation Agreement with respect to the Guaranty Agreements
and the Collateral Documents.

(b) Borrower Authority . The Agent shall have received, in form and substance
satisfactory to the Lenders, a certified copy of the Organizational Documents of
the Borrower and certified copies of resolutions adopted by the board of
directors of the Borrower authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, together with evidence that the
Borrower is in good standing in the states of Oregon and evidence of the
authority and specimen signatures of the natural persons who have signed this
Agreement and who will sign the other Loan Documents on behalf of the Borrower
and such other evidence of corporate authority as the Agent or any Lender shall
reasonably require.

(c) Guarantor Authority . The Agent shall have received, in form and substance
satisfactory to the Lenders, evidence of the authority and specimen signatures
of the natural persons who have signed or will sign the Loan Documents on behalf
of each Guarantor which is a party to such Loan Documents and such other
evidence of corporate authority as the Agent or any Lender shall reasonably
require.

 

Page 52 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(d) Evidence of Insurance . The Agent shall have received evidence reasonably
satisfactory to it that all insurance required by this Agreement or any
Collateral Document is in full force and effect and that the Agent has been
named as additional insured and/or loss payee to the extent required hereunder
or thereunder.

(e) Certificate . The Agent shall have received an Officer's Certificate from
the Borrower as to the accuracy of the Borrower’s representations and warranties
set forth in Article 5 hereof and as to the absence of any Default or Event of
Default.

(f) Opinions of Counsel . The Agent shall have received a favorable opinion of
Miller Nash LLP, counsel to Borrower and certain Guarantors, addressed to the
Agent and the Lenders, as to such matters concerning the Borrower, such
Guarantors and the Loan Documents as the Agent or its legal counsel may
reasonably request.

(g) No Material Adverse Change . No event shall have occurred since April 30,
2011 that could reasonably be expected to have a material adverse change in, or
a material adverse effect upon, the business, operations, properties or
financial condition of the Borrower or the Borrower and its Subsidiaries taken
as a whole.

(h) Absence of Litigation . The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to (i) have a material adverse effect on the business, assets,
properties, liabilities (actual and contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, (ii) adversely affect the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents to which such
Person is a party or (iii) adversely affect the rights and remedies of the
Agent, any Lender or L/C Issuer under the Loan Documents.

(i) Payment of Fees and Expenses . The Agent shall have received (i) for the
account of the Lenders the fees set forth in Section 2.10 and (ii) for its own
account, reimbursement for all reasonable expenses, including legal fees,
actually incurred by the Agent in connection with the preparation of this
Agreement, the other Loan Documents and the closing of the transactions
contemplated hereby and thereby plus such additional amounts of such legal fees
as shall constitute its reasonable estimate thereof incurred or to be incurred
by the Agent through the closing proceedings (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrower and
the Agent).

(j) Consents . The Agent shall have received evidence reasonably satisfactory to
the Lenders that the Borrower has obtained all consents, permits and Government
Approvals from all Persons (including, without limitation, Governmental
Authorities) which are parties to or the issuer of any material contract, lease,
license or other Government Approval necessary or advisable to permit the Agent
and the Lenders following any Event of Default, to enjoy the practical
realization of the rights and remedies provided in this Agreement and the other
Loan Documents.

 

Page 53 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(k) Closing Date . The Closing Date shall have occurred on or before August 31,
2011.

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 4.2 Conditions to all Credit Extensions . The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) Prior Conditions . All of the conditions set forth in Section 4.1 shall have
been satisfied.

(b) Request for Credit Extension . The Agent and, if applicable, L/C Issuer or
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(c) No Defaults, Etc . No Default or Event of Default shall have occurred and be
continuing or would result from such proposed Credit Extension or from the
application of the proceeds thereof; and the representations and warranties of
the Borrower in Article 5 hereof shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.2, the representations and warranties
contained in subsections (a) and (b) of Section 5.8 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.10.

(d) Guaranty Agreements . Neither the Agent nor any Lender shall have received
from the Borrower or any Guarantor any notice terminating or purporting to
terminate any Guarantor’s obligations under the Guaranty Agreement to which it
is a party or claiming that any such Guaranty Agreement is not or will in the
future not be fully enforceable against each Guarantor in accordance with their
terms.

(e) Other Information . The Agent and each Lender shall have received such other
statements, opinions, certificates, documents and information as it may
reasonably request in order to satisfy itself that the conditions set forth in
this Section 4.2 have been fulfilled.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.2(e) have been satisfied on
and as of the date of the applicable Credit Extension.

 

Page 54 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders, L/C Issuer and the Agent as
follows:

Section 5.1 Borrower Existence and Power . The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Oregon. The Borrower is duly qualified to do business in California, Georgia,
Illinois, Michigan, North Carolina, Ohio, Oregon, Pennsylvania, South Carolina,
Texas, and each other jurisdiction where the failure to so qualify would be
likely to have a material adverse effect on the business, operations, properties
or financial condition of the Borrower. The Borrower has full corporate power,
authority and legal right to carry on its business as presently conducted, to
own and operate its properties and assets, and to execute, deliver and perform
this Agreement and the other Loan Documents to which it is a party.

Section 5.2 Borrower Authorization . The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents and any borrowing
hereunder, have been duly authorized by all necessary corporate action of the
Borrower, do not require any shareholder approval or the approval or consent of
any trustee or the holders of any Indebtedness of the Borrower, except such as
have been obtained (certified copies thereof having been delivered to the
Agent), do not contravene any law, regulation, rule or order binding on it or
its Organizational Documents and do not contravene the provisions of or
constitute a default under any material indenture, mortgage, contract or other
agreement or instrument to which the Borrower is a party or by which the
Borrower or any of its properties may be bound or affected.

Section 5.3 Guarantor Existence and Power . Each Guarantor is a corporation or
limited liability company, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation. Each Guarantor is duly
qualified to do business in each jurisdiction where the failure to so qualify
would be likely to have a material adverse effect on the business, operations,
properties or financial condition of such Guarantor. Each Guarantor has full
corporate or company power, authority and legal right to carry on its business
as presently conducted, to own and operate its properties and assets, and to
execute, deliver and perform the Guaranty Agreement and other Loan Documents to
which it is a party.

Section 5.4 Guarantor Authorization . The execution, delivery and performance by
each Guarantor of the Guaranty Agreement to which it is a party, has been duly
authorized by all necessary corporate, company or partnership action of such
Guarantor, do not require any shareholder approval or the approval or consent of
any trustee or the holders of any Indebtedness of such Guarantor, except such as
have been obtained (certified copies thereof having been delivered to the
Agent), do not contravene any law, regulation, rule or order binding on it or
its Organizational Documents and do not contravene the provisions of or
constitute a default under any material indenture, mortgage, contract or other
agreement or instrument to which such Guarantor is a party or by which such
Guarantor or any of its properties may be bound or affected.

 

Page 55 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 5.5 Government Approvals, Etc . No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by the Borrower of the Loan Documents or in connection with any of
the transactions contemplated hereby or thereby, except such as have been
heretofore obtained and are in full force and effect (certified copies thereof
having been delivered to the Agent).

Section 5.6 Binding Obligations, Etc . This Agreement has been duly executed and
delivered by the Borrower and constitutes, and the other Loan Documents to which
it is a party when duly executed and delivered will constitute, the legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, similar laws affecting creditors’
rights generally or general principles of equity.

Section 5.7 Litigation . Except as specifically disclosed in Schedule 3 attached
hereto, there are no actions, proceedings, investigations, or claims against or
affecting the Borrower now pending before any court, arbitrator, or Governmental
Authority (nor to the best of the Borrower’s knowledge has any thereof been
threatened nor does any basis exist therefor) which if determined adversely to
the Borrower would (a) have a material adverse effect on the financial condition
or operations of the Borrower, (b) impair or defeat the lien of the Agent or any
Lender on any of the Collateral exceeding an aggregate value of Two Million Five
Hundred Thousand Dollars ($2,500,000) or any rights of the Borrower therein, or
(c) result in a judgment or order against the Borrower (in excess of insurance
coverage) for more than Two Million Five Hundred Thousand Dollars ($2,500,000).

Section 5.8 Financial Statements.

(a) The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the fiscal year ended January 31, 2011, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Borrower and its Subsidiaries, including the notes thereto
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material contingent liabilities for taxes, material commitments and
material Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated April 30, 2011, and the related consolidated statements of
income or operations and shareholders’ equity for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

Page 56 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(c) Since the date of the unaudited financial statements referred to in
Section 5.8(b), there has been no material adverse change in the financial
condition, operations, or business of the Borrower and its Subsidiaries.

Section 5.9 Solvency. The Borrower and each Guarantor is Solvent and each shall
be Solvent immediately after the consummation of the transactions contemplated
by this Agreement. As used herein, a Person is “Solvent” on a particular date,
if, on such date both (i) (a) then fair saleable value of the property of such
Person on a going concern basis is (1) greater than the total amount of
liabilities (including contingent liabilities) of such Person as they mature in
the ordinary course and (2) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (b) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (c) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability in the ordinary course.

Section 5.10 Title and Liens. Except as disclosed in Schedule 4, the Borrower
has good and marketable title to each of the properties and assets reflected in
the most recent balance sheet furnished pursuant to subsections (a) and (b),
respectively, of Section 6.10, except such as have been since sold or otherwise
disposed of in the ordinary course of business. No assets or revenues of the
Borrower are subject to any Lien except as required or permitted by this
Agreement or specifically disclosed in Schedule 4 attached hereto.

Section 5.11 Intellectual Property. The Borrower owns or possesses all
Intellectual Property and all licenses, franchises, permits and rights with
respect to any Intellectual Property necessary to own and operate its respective
properties and to carry on its business as presently conducted and presently
planned to be conducted. Except as specifically disclosed in Schedule 5 attached
hereto, no claim or litigation regarding any Intellectual Property or any
license, franchise, permit or other rights with respect thereto is pending (nor
to the best of the Borrower’s knowledge threatened) which if determined
adversely to the Borrower would have a material adverse effect on the business,
operations or financial condition of the Borrower.

Section 5.12 Environmental Laws, Etc. Except as specifically disclosed in
Schedule 6 attached hereto, all properties of the Borrower and its Subsidiaries
and its and their use thereof comply in all material respects with applicable
zoning and use restrictions and with applicable laws and regulations relating to
health, safety and the environment, including, without limitation, all
Environmental Laws, in all jurisdictions in which the Borrower and its
Subsidiaries are doing business.

 

Page 57 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 5.13 Taxes . The Borrower has filed all tax returns and reports required
of it, has paid all Taxes which are due and payable and before they have become
delinquent, except for Taxes (a) whose amount is not individually or in the
aggregate a Material Amount, or (b) whose amount, applicability or validity is
currently being contested in good faith by appropriate proceedings where
reserves or other appropriate provisions required by GAAP shall have established
therefor. The charges, accruals and reserves on the books of the Borrower in
respect of Taxes for all fiscal periods to date are accurate in all material
respects. Except as disclosed in Schedule 7, there are no questions or disputes
between the Borrower and any Governmental Authority with respect to any Taxes
whose amount is individually or in the aggregate a Material Amount. As used in
this Section 5.13, "Material Amount" shall mean an amount of One Hundred
Thousand Dollars ($100,000) or more or an amount otherwise material to the
business, operations or financial condition of the Borrower.

Section 5.14 Other Agreements. The Borrower is not in breach of or default in
any material respect under any material agreement to which it is a party or
which is binding on it or any of its assets.

Section 5.15 Labor and Employee Relations Matters. The Borrower is not and does
not expect to be the subject of any union organizing activity or material labor
dispute, and the Borrower has not violated any applicable federal or state law
or regulation relating to labor or labor practices, except such organizing
activity, labor disputes and violations, which individually or in aggregate,
could not reasonably be expected to have a material adverse effect on the
business, operations, properties or financial condition of the Borrower.

Section 5.16 Federal Reserve Regulations. The Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Federal Reserve Regulation U), and no part of the proceeds of any
Loan will be used to purchase or carry any such margin stock or to extend credit
to others for the purpose of purchasing or carrying any such margin stock or for
any other purpose that violates the applicable provisions of any Federal Reserve
Regulation. The Borrower will furnish to the Agent or any Lender on request a
statement conforming with the requirements of Regulation U.

Section 5.17 ERISA.

(a) Each of the Pension Plans sponsored by the Borrower are set forth on
Schedule 9 hereto.

(b) The present value of all benefits vested under all Pension Plans did not, as
of the most recent valuation date of such Pension Plans, exceed the value of the
assets of the Pension Plans allocable to such vested benefits by an amount which
would represent a potential material liability of the Borrower or affect
materially the ability of the Borrower to perform the Loan Documents except as
described in Schedule 9.

 

Page 58 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(c) No Plan or trust created thereunder, or any trustee or administrator
thereof, has engaged in a "prohibited transaction" (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which could subject such Plan
or any other Plan, any trust created thereunder, or any trustee or administrator
thereof, or any party dealing with any Plan or any such trust to the tax or
penalty on prohibited transactions imposed by Section 502 of ERISA or
Section 4975 of the Code.

(d) No Pension Plan or trust has been terminated, except in accordance with the
Code, ERISA, and the regulations of the Internal Revenue Service and the PBGC as
applicable to solvent plans in which benefits of participants are fully
protected. No "reportable event" as defined in Section 4043 of ERISA has
occurred for which notice has not been waived or for which alternative notice
procedures are permitted.

(e) No Pension Plan or trust created thereunder has incurred any "accumulated
funding deficiency" (as such term is defined in Section 302 of ERISA) whether or
not waived, since the effective date of ERISA.

(f) The required allocations and contributions to Pension Plans will not violate
Section 415 of the Code.

(g) The Borrower has no withdrawal liability to any trust created pursuant to a
multi-employer pension or benefit plan nor would it be subject to any such
withdrawal liability in excess of One Hundred Thousand Dollars ($100,000) if it
withdrew from any such plan or if its participation therein were otherwise
terminated.

Section 5.18 Subsidiaries. Except as specifically disclosed in Schedule 8
attached hereto, the Borrower owns no Subsidiaries. Schedule 8 attached hereto
accurately sets forth the name, date of formation or acquisition, and
jurisdictions of incorporation or organization of each Subsidiary. The Borrower
owns, directly or indirectly, all outstanding shares of capital stock, or
partnership or membership units, of each Subsidiary.

Section 5.19 Not Investment Company, Etc. The Borrower is not now, and after the
application by the Borrower of the proceeds of any Loan will not be, subject to
regulation under the Investment Company Act of 1940, the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or any federal or state statute or regulation
limiting its ability to incur Indebtedness.

Section 5.20 Representations as a Whole. This Agreement, the other Loan
Documents, the financial statements referred to in Section 5.8, and all other
instruments, documents, certificates and statements furnished to the Agent or
any Lender by or on behalf of the Borrower, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. The Borrower has
disclosed to the Lenders in writing any and all facts which have a material
adverse effect on the business, operations, properties, financial condition or
prospects of the Borrower or any Guarantor or the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents. Without limiting
the foregoing, each of the representations and warranties made by the Borrower
herein and in the other Loan Documents is true and correct on and as of the date
when made, on and as of the date hereof, and on and as of each date this
representation is deemed made hereunder with the same force and effect as if
made on and as of such dates, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

Page 59 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 6.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower agrees to do all of the following unless
Majority Lenders shall otherwise consent in writing.

Section 6.1 Use of Proceeds from Loans. The Borrower will use the proceeds of
the Loans and Letters of Credit to finance (a) Permitted Acquisitions and
(b) general corporate requirements incurred in the ordinary course of the
Borrower’s businesses.

Section 6.2 Payment. The Borrower will pay the principal of and interest on the
Loans in accordance with the terms of this Agreement and the Notes and will pay
when due all other amounts payable by the Borrower hereunder and under any other
Loan Document.

Section 6.3 Preservation of Corporate Existence, Etc. The Borrower will, and
will cause each Subsidiary to, preserve and maintain their existence, rights,
franchises and privileges in the jurisdictions of their organization (subject to
any transaction permissible under Section 7.3 below) and will, and will cause
each Subsidiary to, qualify and remain qualified as foreign corporations or
entities in each jurisdiction where qualification is necessary or advisable in
view of their business and operations or the ownership of their properties.

Section 6.4 Visitation Rights. The Borrower will permit the Agent or any Lender
at any reasonable time, and from time to time upon reasonable notice, to examine
and make copies of and abstracts from the records and books of account of and to
visit the properties of the Borrower and to discuss the affairs, finances and
accounts of the Borrower with any of its officers or directors.

Section 6.5 Keeping of Books and Records. The Borrower will, and will cause each
Subsidiary to, keep adequate records and books of account in which complete
entries will be made, in accordance with GAAP, reflecting all financial
transactions of the Borrower and its Subsidiaries.

Section 6.6 Maintenance of Property, Etc. The Borrower will, and will cause each
Subsidiary to, maintain and preserve all of its material properties in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make all needed repairs, renewals, or replacements so that the
efficiency of such properties shall be fully maintained and preserved. The
Borrower will not take or fail to take any action, nor permit any action to be
taken by others that are subject to the Borrower’s control which would affect
the validity and enforcement of its Intellectual Property, or impair the value
of such Intellectual Property.

 

Page 60 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 6.7 Compliance With Laws, Etc. The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, regulations,
rules, and orders of Governmental Authorities applicable to the Borrower or such
Subsidiary, as applicable, or to its operations or property, except any thereof
whose validity is being contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof and with provision having been made
to the satisfaction of Majority Lenders for the payment of any fines, charges,
penalties or other costs in respect thereof in the event the contest is
determined adversely to the Borrower.

Section 6.8 Other Obligations. The Borrower will, and will cause each Subsidiary
to, pay and discharge before the same shall become delinquent all Indebtedness,
Taxes, and other obligations for which the Borrower is liable or to which its
income or property is subject and all claims for labor and materials or supplies
which, if unpaid, might become by law a lien upon assets of the Borrower, except
any thereof whose validity, applicability or amount is being contested in good
faith by the Borrower in appropriate proceedings with provision having been made
to the satisfaction of Majority Lenders for the payment thereof in the event the
contest is determined adversely to the Borrower.

Section 6.9 Insurance. The Borrower will, and will cause each Subsidiary to,
keep in force upon all of its properties and operations policies of insurance
carried with responsible companies in such amounts and covering all such risks
as shall be customary in the industry, including casualty and business
interruption insurance and as shall be reasonably satisfactory to Majority
Lenders. From time to time, on request, the Borrower will furnish to the Lenders
certificates of insurance or, at any Lender’s request, duplicate policies
evidencing such coverage.

Section 6.10 Financial Information. The Borrower will deliver to the Agent with
sufficient copies for the Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of revenue and
expenses, shareholder’s equity and consolidated statement of cash flow for such
year, accompanied by (i) the audit report thereon by the Borrower’s current
certified public accountants (or if a new auditor is chosen, by independent
certified public accountants selected by the Borrower and approved by the
Majority Lenders (which approval shall not be unreasonably withheld or delayed))
which report shall be prepared in accordance with GAAP and shall not be
qualified by reason of restricted or limited examination of any material portion
of the records of the Borrower or its Subsidiaries and shall contain no
disclaimer of opinion and (ii) an Officer’s Certificate of the Borrower
certifying that as of the close of such year no Event of Default or Default had
occurred and was continuing;

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of the Borrower, the consolidated CPA-reviewed balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated statements of revenue and expenses, shareholder’s equity
and consolidated statement of cash flow for such fiscal quarter; accompanied by
an Officer’s Certificate certifying that such unaudited financial statements
have been prepared in conformity with GAAP (subject to year-end audit
adjustments and the absence of footnote disclosures), in all material respects,
present fairly the financial position and the results of operations of the
Borrower and its Subsidiaries as at the end of and for such fiscal quarter;

 

Page 61 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(c) Compliance Certificates. Concurrently with the delivery of the financial
statements referred to in Section 6.10(a) and (b), a Compliance Certificate in
substantially the form of Exhibit C attached hereto (i) stating that as of the
close of such fiscal year or fiscal quarter, as applicable, no Default or Event
of Default had occurred and was continuing, and (ii) demonstrating with
calculations in reasonable detail the Borrower’s compliance as at that date with
the provisions of Section 7.12;

(d) Annual Budget. Within thirty (30) days of the Borrower’s fiscal year-end,
the Borrower’s annual budget for the subsequent fiscal year.

(e) Other. All other statements, reports and other information as the Agent or
any Lender may reasonably request concerning the Collateral or the financial
condition and business affairs of the Borrower or any of its Subsidiaries.

Section 6.11 Additional Guarantors.

(a) Material Subsidiaries. Promptly after the creation, acquisition or existence
of any new Material Subsidiary (each, a “New Material Subsidiary”), the Borrower
will cause such New Material Subsidiary to (i) execute and deliver to the Agent
(A) a Guaranty Agreement, (B) a Subsidiary Security Agreement and (C) a
Supplement to the Contribution Agreement in the form attached thereto and
(ii) deliver to the Agent such evidence of the corporate, company or
partnership, existence and authority of such New Material Subsidiary as the
Agent or any Lender may reasonably require.

(b) Designated Subsidiaries. If at any time Subsidiaries which are not parties
to a Guaranty Agreement, a Subsidiary Security Agreement and the Contribution
Agreement (each, a “Non-Party Subsidiary”) shall in the aggregate (i) account
for twenty percent (20%) or more of the consolidated revenue of the Borrower
and/or (ii) own twenty percent (20%) or more of the consolidated assets of the
Borrower (A) the Borrower will designate one or more of such Non-Party
Subsidiaries which, if such Non-Party Subsidiaries were parties to a Guaranty
Agreement, a Subsidiary Security Agreement and the Contribution Agreement would
cause the remaining Non-Party Subsidiaries to account for, in the aggregate, not
more than the foregoing maximum percentages of the consolidated revenue and/or
assets of the Borrower (each, a “Designated Subsidiary”), (B) the Borrower will
cause such New Material Subsidiary to (1) execute and deliver to the Agent (x) a
Guaranty Agreement, (y) a Subsidiary Security Agreement and (z) a Supplement to
the Contribution Agreement in the form attached thereto and (2) deliver to the
Agent such evidence of the corporate, company or partnership, existence and
authority of such New Material Subsidiary as the Agent or any Lender may
reasonably require.

 

Page 62 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 6.12 Notification. Promptly after learning thereof, the Borrower shall
notify the Agent and the Lenders of (a) any action, proceeding, investigation or
claim against or affecting the Borrower instituted before any court, arbitrator
or Governmental Authority or, to the Borrower’s knowledge threatened to be
instituted, which if determined adversely to the Borrower would be likely to
have a material adverse effect on the business, operations, properties,
financial condition or prospects of the Borrower or any Subsidiary, or to impair
or defeat the lien of the Agent or any Lender on any Collateral exceeding an
aggregate value of One Million Dollars ($1,000,000) or the Borrower’s or any
Subsidiary’s rights therein, or to result in a judgment or order against the
Borrower or any Subsidiary (in excess of insurance coverage) for more than Two
Million Five Hundred Thousand Dollars ($2,500,000); (b) any contingent liability
exceeding Two Million Five Hundred Thousand Dollars ($2,500,000); (c) any
substantial dispute between the Borrower or any Subsidiary and any Governmental
Authority; (d) any labor controversy which has resulted in or, to the Borrower’s
knowledge, threatens to result in a strike which would materially affect the
business operations of the Borrower; (e) if the Borrower or any member of a
Controlled Group gives or is required to give notice to the PBGC of any
“reportable event” (as defined in subsections (b)(1), (2), (5) or (6) of
Section 4043 of ERISA) with respect to any Plan (or the Internal Revenue Service
gives notice to the PBGC of any “reportable event” as defined in
subsection (c)(2) of Section 4043 of ERISA and the Borrower obtains knowledge
thereof) which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (f) the
occurrence of any Event of Default or Default; and (g) the occurrence of an
event which results in a material adverse change to the business, operations,
properties, financial condition or prospects of the Borrower or the Borrower and
its Subsidiaries taken as a whole. In the case of the occurrence of an Event of
Default or Default or the occurrence of an event which results in a material
adverse change in the Borrower’s consolidated financial condition or operations,
the Borrower will deliver to the Agent and each Lender an Officer’s Certificate
specifying the nature thereof, the period of existence thereof, if applicable,
and what action the Borrower proposes to take with respect thereto.

Section 6.13 Payment of Expenses. From time to time, the Borrower will (a) pay
or reimburse the Agent for all reasonable out-of-pocket expenses incurred by the
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (b) pay or reimburse L/C Issuer for all reasonable
out-of-pocket expenses incurred by L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (c) pay or reimburse the Agent, any Lender or L/C Issuer
for all out-of-pocket expenses incurred by the Agent, such Lender or L/C Issuer
(including the reasonable fees, charges and disbursements of any counsel for the
Agent, such Lender or L/C Issuer), in connection with the enforcement or
protection of its rights (i) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (ii) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. All amounts due
under this Section 6.13 shall be payable not later than ten (10) Business Days
after demand therefor, and if the Borrower shall default in its obligations to
reimburse the Agent, any Lender or L/C Issuer hereunder, interest shall accrue
on the unpaid amount thereof at a per annum rate equal to the Default Rate from
the date demand is made upon the Borrower therefor until repaid in full. The
obligations of the Borrower under this Section 6.13 shall survive the
resignation of the Agent, L/C Issuer and Swing Line Lender, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 

Page 63 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 6.14 Banking Relationships. Borrower will maintain Bank of America as
its principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

Section 6.15 Additional Acts. From time to time, the Borrower will (a) upon the
reasonable request of the Agent or any Lender, obtain and promptly furnish to
the Agent or such Lender evidence of all such Government Approvals as may be
required to enable the Borrower and each Guarantor to comply with its
obligations under the Loan Documents to which it is a party and to continue in
business as conducted on the Closing Date without material interruption or
interference; and (b) execute and deliver such instruments and documents and
perform all such other acts as the Agent or any Lender may reasonably request to
carry out the transactions contemplated by the Loan Documents and to maintain
the continuous perfection and priority of the Lien of the Agent on all
Collateral.

Section 6.16 Collateral Records. To execute and deliver promptly, and to cause
the Borrower and each Guarantor to execute and deliver promptly, to the Agent,
from time to time, solely for the Agent’s convenience in maintaining a record of
the Collateral, such written statements and schedules as the Agent may
reasonably require designating, identifying or describing the Collateral. The
failure by the Borrower or any Guarantor, however, to promptly give the Agent
such statements or schedules shall not affect, diminish, modify or otherwise
limit the Liens on the Collateral granted pursuant to the Collateral Documents.

ARTICLE 7.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower agrees that it will not do any of the
following unless Majority Lenders shall otherwise consent in writing.

Section 7.1 Dividends, Stock Repurchases, Etc. The Borrower shall not, and shall
cause each Subsidiary to not declare or pay any dividend on any shares of any
class of the Borrower’s or any Subsidiary’s capital stock or apply any assets to
the purchase, redemption or other retirement of, or set aside any sum for the
payment of any dividends on or for the purchase, redemption or other retirement
of, or make any other distribution by reduction of capital or otherwise in
respect of, any shares of any class of capital stock of the Borrower or any
Subsidiary, except for (a) dividends payable in the capital stock of the
Borrower, (b) distributions and dividends by any Subsidiary to the Borrower and
(c) distributions and dividends by the Borrower and the purchase, redemption or
other retirement of shares of any class of capital stock of the Borrower;
provided that, prior to and after giving effect to such dividend, distribution,
purchase, redemption or other retirement, no Default exists or would exist and
the Borrower was and will be in compliance with Section 7.12(a).

 

Page 64 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 7.2 Transactions With Affiliates. The Borrower shall not, and shall
cause each Subsidiary to not enter into any transaction with any Affiliate of
the Borrower, except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary.

Section 7.3 Liquidation, Merger, Sale of Assets. The Borrower shall not, and
shall cause each Subsidiary to not, liquidate, dissolve or enter into any merger
or consolidation with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets to or in favor of, any Person, except: (a) any
Subsidiary may liquidate, dissolve, merge, consolidate with or into, or transfer
any of its assets to the Borrower or any wholly-owned Subsidiary; provided that
the Borrower or such wholly-owned Subsidiary shall be the continuing or
surviving corporation or organization; (b) the Borrower may merge or consolidate
with any Person as part of a Permitted Acquisition; provided that the Borrower
or such wholly-owned Subsidiary shall be the continuing or surviving corporation
or organization; and (c) the Borrower or any Subsidiary may convey, transfer,
lease or otherwise dispose of obsolete assets or assets no longer used or useful
in the business of the Borrower and its Subsidiaries.

Section 7.4 Indebtedness. The Borrower shall not, and shall cause each
Subsidiary to not, create, incur or become liable for any Indebtedness except:
(a) Indebtedness under the Loan Documents; (b) Indebtedness existing as of the
date of this Agreement, reflected in the balance sheet referred to in
Section 5.8(b) and in amounts not greater than the amounts referred to therein;
(c) current accounts payable or accrued expenses incurred by the Borrower in the
ordinary course of business; (d) Indebtedness permitted under Section 7.5;
(e) intercompany Indebtedness owing by the Borrower or any Subsidiary to the
Borrower or any other Subsidiary permitted under Section 7.7; (f) obligations
with respect to Permitted Swap Contracts; (g) Indebtedness secured by newly
purchased tangible property (whether real or personal) in an aggregate amount no
greater than Twenty Million Dollars ($20,000,000) outstanding at any time; and
(h) additional unsecured Indebtedness; provided that the total aggregate amount
of such unsecured Indebtedness including any additional amount does not exceed
Ten Million Dollars ($10,000,000) at any time, and provided that the Borrower
remains in compliance with all covenants set forth herein.

Section 7.5 Guaranties, Etc. The Borrower shall not, and shall cause each
Subsidiary to not assume, guaranty, endorse or otherwise become directly or
contingently liable for, nor obligated to purchase, pay or provide funds for
payment of, any obligation or Indebtedness of any other Person, except:
(a) guaranties of any Indebtedness permitted under Section 7.4; (b) by
endorsement of negotiable instruments for deposit or collection or by similar
transactions in the ordinary course of business; (c) with respect to customary
indemnification obligations incurred in connection with title insurance
agreements; (d) with respect to performance, surety, bid, appeal or similar
bonds incurred in the ordinary course of business; and (e) obligations existing
as of the date of this Agreement, reflected in the balance sheet referred to in
Section 5.8(b) and in amounts not greater than the amounts referred to therein.

Section 7.6 Liens. The Borrower shall not, and shall cause each Subsidiary to
not create, assume or suffer to exist any Lien on any of its assets except:
(a) Liens in favor of the Agent arising pursuant to the Collateral Documents or
as otherwise permitted or required under this Agreement; (b) Liens securing
Indebtedness permitted under Section 7.4; (c) Permitted Liens; and (d) Liens
specifically disclosed in Schedule 4 attached hereto.

 

Page 65 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 7.7 Investments. The Borrower shall not, and shall cause each Subsidiary
to not, make any loan or advance to any Person or purchase or otherwise acquire
the capital stock or obligations of, or any equity or other interest in, any
Person, or all or substantially all of the assets of any Business Unit or any
Person (collectively, “Investments”) or enter into any agreement to do any of
the foregoing, except: (a) Investments held in the form of Cash Equivalents;
(b) Investments made in the form of short-term loans made by the Borrower in the
ordinary course of its business; (c) Investments existing as of the date of this
Agreement, reflected in the balance sheet referred to in Section 5.8(b) and in
amounts not greater than the amounts referred to therein; (d) Investments made
by any Subsidiary to the Borrower; (e) Investments made by the Borrower to or in
any wholly-owned Subsidiary; (f) Investments made by any Subsidiary to the
Borrower or to any wholly-owned Subsidiary; (g) Investments made as part of a
Permitted Acquisition; and (h) other Investments directly related to the
business of the Borrower not to exceed Fifteen Million Dollars ($15,000,000) in
any fiscal year, or Twenty-five Million Dollars ($25,000,000) in the aggregate
at any time.

Section 7.8 Operations. The Borrower shall not engage in any activity which is
substantially different from or unrelated to the present business activities of
the Borrower nor discontinue any portion of the Borrower’s present business
activities which constitutes a substantial portion thereof.

Section 7.9 Securities. The Borrower shall not issue, sell, or otherwise
distribute any stock, bond, note, debenture or other security of the Borrower,
except (i) notes or other debt instruments evidencing Indebtedness permitted by
this Agreement, and (ii) securities issued pursuant to the conversion of
outstanding convertible securities that are outstanding as of the date of this
Agreement.

Section 7.10 ERISA Compliance. Neither the Borrower nor any member of the
Controlled Group nor any Plan of any of them will (a) engage in any “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code; (b) incur any “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) whether or not waived; (c) terminate any
Pension Plan in a manner which could result in the imposition of a Lien on any
property of the Borrower or any member of the Controlled Group pursuant to
Section 4068 of ERISA; or (d) violate state or federal securities laws
applicable to any Plan.

Section 7.11 Accounting Change. The Borrower shall maintain a fiscal year ending
on January 31 and shall not make any significant change in accounting policies
or reporting practices other than changes required by GAAP or otherwise required
by law.

Section 7.12 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. The Borrower shall not permit the
Consolidated Fixed Charge Coverage Ratio to be less than 1.50:1.00.

 

Page 66 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio to be greater than 3.00:1.00.

ARTICLE 8.

EVENTS OF DEFAULT

Section 8.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder.

(a) Payment Default. The Borrower fails to pay (i) the principal amount of the
Loans on the Maturity Date, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Breach of Warranty. Any representation or warranty made or deemed made by
the Borrower under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or

(c) Breach of Certain Covenants. The Borrower shall have failed to comply with
Sections 6.3, 6.9 and 6.12(e) or any provision of Article 7 of this Agreement;

(d) Breach of Other Covenants. The Borrower shall fail to perform or observe any
other covenant, obligation or term of this Agreement, including those set forth
in Section 7.12, or any other Loan Document to which it is a party and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of (i) the date upon which written notice thereof shall have been given
to the Borrower by the Agent or any Lender or (ii) the date upon which a
Responsible Officer of the Borrower knew or reasonably should have known of such
failure; or

(e) Material Adverse Change. An event shall occur which results in a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, condition of the Borrower and its Subsidiaries taken as a whole; or

(f) Cross-default. The Borrower or any of its Subsidiaries shall fail (i) to pay
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) any Indebtedness in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000) or any interest or premium thereon and such
failure shall continue without waiver after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or
(ii) to perform any term or covenant on its part to be performed under any
agreement or instrument relating to any such Indebtedness and required to be
performed and such failure shall continue without waiver after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure to perform is to accelerate or to permit the acceleration of the
maturity of such Indebtedness, or (iii) any such Indebtedness shall be declared
to be due and payable or required to be prepaid (other than by regularly
scheduled required prepayment) prior to the stated maturity thereof; or

 

Page 67 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy, Etc. The Borrower or any of its Subsidiaries shall:
(i) file a petition seeking relief for itself under Title 11 of the United
States Code, as now constituted or hereafter amended, or file an answer
consenting to, admitting the material allegations of or otherwise not
controverting, or fail timely to controvert a petition filed against it seeking
relief under Title 11 of the United State Code, as now constituted or hereafter
amended; or (ii) file such petition or answer with respect to relief under the
provisions of any other now existing or future applicable bankruptcy,
insolvency, or other similar law of the United States of America or any State
thereof or of any other country or jurisdiction providing for the
reorganization, winding-up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors; or

(h) Involuntary Bankruptcy, Etc. An order for relief shall be entered against
the Borrower or any of its Subsidiaries under Title 11 of the United States
Code, as now constituted or hereafter amended, which order is not stayed; or
upon the entry of an order, judgment or decree by operation of law or by a court
having jurisdiction in the premises which is not stayed adjudging it a bankrupt
or insolvent under, or ordering relief against it under, or approving as
properly filed a petition seeking relief against it under the provisions of any
other now existing or future applicable bankruptcy, insolvency or other similar
law of the United States of America or any State thereof or of any other country
or jurisdiction providing for the reorganization, winding-up or liquidation of
corporations or any arrangement, composition, extension or adjustment with
creditors; or appointing a receiver, liquidator, assignee, sequestrator, trustee
or custodian of the Borrower or any of its Subsidiaries or of any substantial
part of any of its or their property, or ordering the reorganization, winding-up
or liquidation of any of their affairs; or upon the expiration of sixty
(60) days after the filing of any involuntary petition against the Borrower or
any of its Subsidiaries seeking any of the relief specified in Section 8.1(g) or
this Section 8.1(h) without the petition being dismissed prior to that time
(Lenders shall have no obligation to extend Loans to the Borrower during this
sixty (60) day period); or

(i) Insolvency, Etc. The Borrower or any of its Subsidiaries shall (i) make a
general assignment for the benefit of its creditors or (ii) consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, or custodian of all or a substantial part of the property of the
Borrower or any of its Subsidiaries, as the case may be, or (iii) admit its
insolvency or inability to pay its debts generally as they become due, or
(iv) fail generally to pay its debts as they become due, or (v) take any action
(or suffer any action to be taken by its directors or shareholders) looking to
the dissolution or liquidation of the Borrower or any of its Subsidiaries, as
the case may be; or

(j) Judgment. A final judgment or order for the payment of money in excess of
Five Million Dollars ($5,000,000) not covered by insurance is entered against
the Borrower or any of its Subsidiaries, and such judgment or order shall
continue without being discharged, vacated, bonded or execution thereon stayed
pending appeal for a period of thirty (30) consecutive days; or

(k) Involuntary Liens. Any involuntary Lien in the sum of One Hundred Thousand
Dollars ($100,000) or more shall attach to any asset or property of the Borrower
which (i) is not discharged within sixty (60) days after such attachment or
within thirty (30) days after notice from the Agent or any Lender, whichever
first occurs, or (ii) constitutes an involuntary Lien for taxes not yet due.

 

Page 68 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(l) ERISA. The Borrower or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of One Hundred Thousand
Dollars ($100,000) which it shall have become liable to pay to the PBGC or to a
Plan under Section 515 of ERISA or Title IV of ERISA; or notice of intent to
terminate a Plan or Plans (other than a multi-employer plan, as defined in
Section 4001(3) of ERISA), having aggregate Unfunded Vested Liabilities in
excess of One Hundred Thousand Dollars ($100,000) shall be filed under Title IV
of ERISA by the Borrower, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate any such Plan or Plans; or

(m) Change in Control. A Change in Control occurs without the express written
consent of the Agent and the Lenders; or

(n) Condemnation. Such portion of the properties of the Borrower or of the
Collateral as in the reasonable opinion of Majority Lenders constitutes a
substantial portion thereof shall be condemned, seized or appropriated; or

(o) Governmental Approvals. Any Government Approval or registration or filing
with any Governmental Authority now or hereafter required in connection with the
performance by the Borrower of its obligations set forth in the Loan Documents
shall be revoked, withdrawn or withheld or shall fail to remain in full force
and effect unless in the reasonable opinion of Majority Lenders such revocation,
withdrawal or withholding would not be likely to have a material adverse affect
on the ability of the Borrower to perform its obligations under the Loan
Documents; or

(p) Other Government Action. Any act of any Governmental Authority shall, in the
reasonable opinion of Lenders, deprive the Borrower of any substantial right,
privilege, or franchise or substantially restrict the exercise thereof which
deprivation would, in the reasonable opinion of Majority Lenders, be likely to
have a material adverse effect on the financial condition or operations of the
Borrower and such act is not revoked or rescinded within sixty (60) days after
it becomes effective or within thirty (30) days after notice from the Agent or
any Lender, whichever first occurs; or

(q) Guarantor Default; Invalidity of Guaranty Agreements. Any Guarantor shall
fail to perform or observe any other covenant, obligation or term of any
Guaranty Agreement or any other Loan Document to which it is a party and such
failure shall continue unremedied after the applicable grace period, if any,
specified in such Guaranty Agreement or Loan Document, or any defined “Event of
Default” as defined in such Guaranty Agreement or Loan Document shall have
occurred and is continuing; or any Guaranty Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect
(except as expressly permitted hereunder), or any Guarantor or any other Person
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder; or

 

Page 69 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(r) Failure of Security. Any Collateral Document ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any material respect; or the Agent shall not have or
shall cease to have a valid and perfected Lien of first priority (other than
Liens expressly permitted to be prior to such Lien pursuant the applicable
Collateral Document) in the Collateral purported to be covered thereby, in each
case for any reason other than (i) the payment in full of the Obligations or
(ii) the failure of the Agent, the L/C Issuer or any Lender to take any action
within their exclusive control; or

(s) Invalidity of Loan Documents. Any other Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than the agreement of all Lenders or payment in full of each Loan and
performance of all other obligations of the Borrower under this Agreement and
the other Loan Documents, ceases to be in full force and effect, or is declared
by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or the Borrower or any Guarantor denies that it
has any or further liability or obligation under any other Loan Document, or
purports to revoke, terminate or rescind any Loan Document.

Section 8.2 Consequences of Default.

(a) General Remedies. If any of the Events of Default described in
Section 8.1(g) or Section 8.1(h) shall occur, the obligation of each Lender to
make Loans and any obligation of L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the Borrower shall be obligated to Cash Collateralize
the L/C Obligations (in an amount equal to then Outstanding Amount thereof), the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable under this Agreement or
under any other Loan Document shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, in each case without further act of
the Agent or any Lender. If any other Event of Default shall occur and be
continuing, then in any such case and at any time thereafter so long as any such
Event of Default shall be continuing, the Agent shall at the request, or may
with the consent, of Majority Lenders, declare the commitment of each Lender to
make Loans and any obligation of L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated,
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to then Outstanding Amount thereof) and declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable under this Agreement or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower and exercise on behalf of itself, Lenders and L/C Issuer all rights and
remedies available to it, Lenders and L/C Issuer under the Loan Documents. The
rights and remedies set forth in this Section 8.2 shall be in addition to any
and all rights and remedies set forth in the other Loan Documents.

(b) Cash Collateral. Regardless of whether the Borrower’s obligations to repay
the Loans, interest accrued and unpaid thereon, and the other amounts owing or
payable under this Agreement or under any other Loan Document, have been
accelerated pursuant to subsection (a) above, so long as any Event of Default
shall have occurred and be continuing, the Agent may realize on any or all of
the Collateral by exercising any remedies provided in the Collateral Documents.
Amounts paid or received under this Agreement or any other Loan Document after
the occurrence of an Event of Default in respect of (i) the Outstanding Amount
of all L/C Obligations or (ii) payments or transfers under any Swap Contract
between the Borrower and any Lender and/or any Affiliate of any Lender and/or
Financial Transaction Contract not then due, shall be held (and applied) as Cash
Collateral to secure the payment and performance of the Obligations.

 

Page 70 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 9.

THE AGENT

Section 9.1 Appointment and Authority. Each of Lenders and L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, Lenders and L/C Issuer, and neither the Borrower nor any Guarantor
shall have rights as a third party beneficiary of any of such provisions.

Section 9.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, any
Guarantor, any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to Lenders.

Section 9.3 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any Guarantor or any of its
or their Affiliates that is communicated to or obtained by the Person serving as
the Agent or any of its Affiliates in any capacity.

 

Page 71 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of Lenders as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.1 and Section 8.2) or (ii) in the absence of its own gross negligence
or willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or L/C Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 4 hereof or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Agent.

Section 9.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Agent may
consult with legal counsel (who may be counsel for the Borrower or any
Guarantor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.

 

Page 72 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 9.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to Lenders, L/C Issuer and the Borrower. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring the Agent gives notice of its resignation, then the
retiring the Agent may on behalf of Lenders and L/C Issuer, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring the Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of Lenders or L/C Issuer under any of the Loan Documents, the retiring the Agent
shall continue to hold such collateral security until such time as a successor
the Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and L/C Issuer directly, until such time as the Majority Lenders
appoint a successor the Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) the Agent, and the retiring the Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor the Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring the Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 6.13, Section 10.12 and Section 10.13 shall continue in
effect for the benefit of such retiring the Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring the Agent was acting as the Agent.

Any resignation by Bank of America as the Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as the Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

Section 9.7 Non-Reliance on Agent and Other Lenders. Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent, a Lender or L/C Issuer hereunder.

 

Page 73 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 9.9 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower or any Guarantor, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, L/C Issuer and
the Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, L/C Issuer and the Agent and their
respective agents and counsel and all other amounts due Lenders, L/C Issuer and
the Agent under Section 2.3(h) and Section 2.3(i), Section 2.10, Section 6.13,
Section 10.12 and Section 10.13) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to Lenders
and L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Section 2.10,
Section 6.13, Section 10.12 and Section 10.13.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or L/C Issuer to authorize the Agent to vote in
respect of the claim of any Lender or L/C Issuer in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments of the Lenders and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (iii) to confirm that the
Agent does not claim a Lien or security interest in specific property leased to
the Borrower under a lease which the Borrower certifies to the Agent is an
operating lease, (iv) to release or subordinate any Lien or security interest in
specific property not covered elsewhere and not exceeding an aggregate value of
Two Million Dollars ($2,000,000) during any fiscal year, or (v) subject to
Section 10.1, if approved, authorized or ratified in writing by the Majority
Lenders;

 

Page 74 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.4(g);

(c) to release any Guarantor from its obligations under the Guaranty Agreement
to which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(d) to enter into the Collateral Documents for the benefit of such Lender and
the L/C Issuer. Each Lender and the L/C Issuer hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 10.1, any action taken by the Majority Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Majority Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders and the L/C Issuer. The
Agent is hereby authorized (but not obligated) on behalf of all of the Lenders
and the L/C Issuer, without the necessity of any notice to or further consent
from any Lender or the L/C Issuer from time to time prior to, an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents. The Agent
shall have no obligation whatsoever to any Lender, the L/C Issuer or any other
Person to assure that the Collateral exists or it owned by the Borrower or any
Guarantors or is cared for, protected or insured or that the Liens granted to
the Agent herein or in any of the Collateral Documents or pursuant hereto or
thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Agent in this Section 9.10 or in any of the Collateral
Documents, it being understood and agreed that in respect of the Collateral, or
any act of omission or event related thereto, the Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Agent’s own interest in
the Collateral as one of Lenders and that the Agent shall have no duty or
liability whatsoever to Lenders or the L/C Issuer, to the extent they are not
the same parties; and

(e) act as agent for the purpose of perfecting Lenders’ and the L/C Issuer’s
security interest in assets which, in accordance with Article 9 of the Uniform
Commercial Code can be perfected only by possession. Should any Lender or the
L/C Issuer (other than the Agent) obtain possession of any such Collateral, such
Lender or L/C Issuer shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty Agreement to which it is a party pursuant to this
Section 9.10.

 

Page 75 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 10.

MISCELLANEOUS

Section 10.1 Amendments; Consents. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any Guarantor therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Guarantor, as
the case may be, and acknowledged by the Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) waive any condition set forth in Section 4.1 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2(a)) without the written consent of such
Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.1) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Majority Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(e) change Section 2.9 or Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(g) release any Guarantor that is a Material Subsidiary from the Guaranty
Agreement or Subsidiary Security Agreement to which it is a party without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to Lenders required above, affect
the rights or duties of L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to Lenders required
above, affect the rights or duties of the Agent under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Page 76 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.2 No Waiver; Remedies Cumulative. No failure by any Lender, L/C
Issuer or the Agent to exercise, and no delay in exercising, any right, power or
remedy under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
under this Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy. The
exercise of any right, power, or remedy shall in no event constitute a cure or
waiver of any Event of Default or prejudice the rights of any Lender, L/C Issuer
or the Agent in the exercise of any right hereunder or thereunder. The rights
and remedies provided herein and therein are cumulative and not exclusive of any
right or remedy provided by Law.

Section 10.3 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Law of the state of Oregon (excluding its conflict of laws
rules), except in the case of the Collateral Documents, where the location of
Collateral requires that the creation, validity, perfection, or enforcement of
the security interests provided for herein be governed by the Laws of the
jurisdiction where such Collateral is located.

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the state of Oregon sitting in Multnomah County and of the United
States District Court of the District of Oregon, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Oregon state court or, to the fullest extent permitted under
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent, any Lender or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its property in the courts of
any jurisdiction.

 

Page 77 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each Party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.6. Nothing in this
Agreement will affect the right of any Party hereto to serve process in any
other manner permitted by applicable Law.

Section 10.4 Mandatory Arbitration.

(a) This Section 10.4 concerns the resolution of any controversies or claims
among or between the Borrower, the Agent, Lenders, L/C Issuer and their Related
Parties, whether arising in contract, tort or by statute, including but not
limited to, controversies or claims that arise out of or relate to this
Agreement or any other Loan Document (collectively a “Claim”).

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Arbitration Act”). The Arbitration Act will apply even though
this Agreement provides that it is governed by the Law of the state of Oregon.
The arbitration will take place on an individual basis without resort to any
form of class action. Nothing contained in this Section shall override any
contrary provision contained in any Swap Contract or Financial Transaction
Contract.

(c) Arbitration proceedings will be determined in accordance with the
Arbitration Act, then-current rules and procedures for the arbitration of
financial services disputes of the American Arbitration Association or any
successor thereof (“AAA”), and the terms of this Section 10.4. In the event of
any inconsistency, the terms of this Section 10.4 shall control. If AAA is
unwilling or unable to (i) serve as the provider of arbitration or (ii) enforce
any provision of this arbitration clause, the Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by Law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in
Portland, Multnomah County, Oregon. All Claims shall be determined by one
arbitrator; provided, however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three (3) arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.

 

Page 78 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s). The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this Agreement.

(f) This Section 10.4 does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) Any arbitration or court trial (whether before a judge or jury) of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). The Class Action Waiver
precludes any party from participating in or being represented in any class or
representative action regarding a Claim. Regardless of anything else in this
Section 10.4, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

Page 79 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.6 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone, shall be made to the applicable address, telecopier number or
telephone number specified for such Person on Schedule 2 attached hereto.
Notices to the Guarantors shall be made to the applicable address or telecopier
number specified in the Guaranty Agreement to which Guarantor is a party.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders and
L/C Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article 2 hereof if such Lender or L/C
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Page 80 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower, the Agent, L/C Issuer and
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, L/C Issuer and Swing Line Lender. In addition, each Lender agrees to
notify the Agent from time to time to ensure that the Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d) Reliance by Agent, L/C Issuer and Lenders. The Agent, L/C Issuer and Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agent,
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

Section 10.7 Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.8), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.8(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1 such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

Page 81 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.8 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, L/C Issuer and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than Five Million Dollars ($5,000,000) unless, in each case, each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

Page 82 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to Swing Line Lender’s
rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Agent an Administrative Questionnaire in a form supplied by the Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

Page 83 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 3.1, Section 3.4, Section 3.5, Section 6.13,
Section 10.13 and Section 10.14 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Revolving Note and/or Term
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Agent and Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Agent shall maintain on the Register information regarding the designation,
and revocation of designation, of any Lender as a Defaulting Lender. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

Page 84 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent, Lenders and L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.1, Section 3.4, Section 3.5 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.14 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or Section 3.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.1 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.1(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Page 85 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the
Borrower and Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require Lenders to make Base Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If Bank
of America resigns as Swing Line Lender, it shall retain all the rights of Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c). Upon the appointment of
a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 10.9 Treatment of Certain Information; Confidentiality. Each of the
Agent, Lenders and L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. Each Lender agrees that in the event that it is requested to disclose
non-public information under the circumstances set forth in clauses (b) or
(c) above, such Lender shall (to the extent permitted by applicable law) provide
the Borrower with prompt notice of such requested disclosure so that the
Borrower may seek a protective order or other appropriate remedy; provided,
however, that no Lender shall incur any liability for failing to provide the
Borrower with such notice, and, in any event, Lenders will endeavor in good
faith to provide only that portion of such requested non-public information
which, in the reasonable judgment of such Lender, is relevant and legally
required to be provided.

 

Page 86 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agent, Lenders and L/C Issuer acknowledges that (a) the Information
may include material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

Section 10.10 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Agent, L/C Issuer or any Lender, or the Agent,
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and L/C Issuer severally agrees to pay to the Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders and L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

Page 87 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.11 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Agent and Arranger, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Agent and Arranger each is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(c) neither the Agent nor Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Agent or Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Agent nor Arranger has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Agent and Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Agent and Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by Law, any claims that it may have
against the Agent and Arranger with respect to any breach or alleged breach of
agency or fiduciary duty.

Section 10.12 Indemnification; Reimbursement.

(a) Indemnification by Borrower. The Borrower shall indemnify the Agent (and any
sub-agent thereof), each Lender and L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
Guarantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Guarantor, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Guarantor against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

Page 88 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 6.13 or subsection
(a) of this Section to be paid by it to the Agent (or any sub-agent thereof),
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of Lenders under this subsection
(b) are subject to the provisions of Section 2.13(d).

(c) Payment; Survival. All amounts due under this Section 10.12 shall be payable
not later than ten (10) Business Days after demand therefor, and (i) if the
Borrower shall default in its obligations under subsection (a) of this Section,
interest shall accrue on the unpaid amount thereof at a per annum rate equal to
the Default Rate from the date demand is made upon the Borrower therefor until
repaid in full and (ii) if any Lender shall default in its obligations under
subsection (b) of this Section, interest shall accrue on the unpaid amount
thereof at a per annum rate equal to the Federal Funds Rate from the date demand
is made upon such Lender therefor until repaid in full. The obligations of the
Borrower and Lenders under this Section 10.12 shall survive the resignation of
the Agent, L/C Issuer and Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

Section 10.13 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. Neither the Agent (or any sub-agent thereof), L/C
Issuer, any Lender nor any Related Party of any of the foregoing Persons shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Person through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such Person
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

Page 89 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.14 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, L/C Issuer or any such Affiliate to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or L/C Issuer, irrespective of whether or not such Lender or L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 2.17 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the Borrower and the Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 10.15 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent, any Lender or
L/C Issuer shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.

Section 10.16 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.16, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

Page 90 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.17 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Agent and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

Section 10.18 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.19 Conditions Not Fulfilled. If the Commitments are not borrowed
owing to nonfulfillment of any condition precedent specified in Article 4
hereof, no party hereto shall be responsible to any other parties for any damage
or loss by reason thereof, except that the Borrower shall be in any event liable
to pay the fees, Taxes, costs and expenses for which it is obligated hereunder.

Section 10.20 Entire Agreement. This Agreement and the other Loan Documents
comprise the entire agreement and understanding among the Borrower, Lenders, L/C
Issuer and the Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

Section 10.21 Construction. In the event of any conflict between the terms,
conditions and provisions of this Agreement and those of any other Loan
Document, the terms, conditions and provisions of this Agreement shall control.

Section 10.22 Amendment and Restatement. This Agreement shall become effective
on the Closing Date and shall supersede all provisions of the Existing Loan
Agreement as of such date. From and after the Closing Date all references made
to the Existing Loan Agreement in any Loan Document or in any other instrument
or document shall, without more, be deemed to refer to this Agreement.

Section 10.23 USA PATRIOT Act Notice. The Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Agent and each Lender to identify the Borrower
in accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Page 91 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

Section 10.24 Oral Agreements Not Enforceable.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS
AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY
LENDERS TO BE ENFORCEABLE.

[Remainder of page intentionally left blank]

 

Page 92 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.

 

BORROWER:

  CASCADE CORPORATION, an Oregon corporation   By:  

/s/ JOSEPH G. POINTER

  Name:  

Joseph G. Pointer

  Title:  

Vice President and CFO

LENDER, SWING LINE

LENDER and L/C ISSUER:

  BANK OF AMERICA, N.A., a national banking association   By:  

/s/ MICHAEL W. SNOOK

  Name:  

Michael W. Snook

  Title:  

Senior Vice President

LENDER:

  UNION BANK, N.A., a national banking association   By:  

/s/ STEPHEN A. SLOAN

  Name:  

Stephen A. Sloan

  Title:  

Vice President

AGENT:

  BANK OF AMERICA, N.A., a national banking association  

By:

 

/s/ TIFFANY SHIN

  Name:  

Tiffany Shin

  Title:  

Assistant Vice President

 

Page 93 – AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 60,000,000.00         60.000000000 % 

Union Bank, N.A.

   $ 40,000,000.00         40.000000000 %    

 

 

    

 

 

 

Total

   $ 100,000,000.00         100.000000000 % 

 

Page 1 – SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2

ADDRESSES FOR NOTICES

CASCADE CORPORATION:

Cascade Corporation

2201 N.E. 201st Avenue Fairview, OR 97024

Attention: John Cushing

                 Treasurer

Telephone: (503) 669-6705

Facsimile: (503) 669-6716

Email: john.cushing@cascorp.com

With a copy to: Miller Nash LLP 3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204-3699

Attn: Jack B. Schwartz

Facsimile: (503) 224-0155

Email: Jack.Schwartz@millernash.com

AGENT: Agent’s Office (for payments and Requests for Credit Extensions): Bank of
America, N.A. Credit Services Mail Code: CA4-702-02-25 2001 Clayton Road, Bldg.
B Concord, CA 94520 Attention: Sue Pfohl Telephone: (925) 675-8783 Facsimile:
(888) 969-9267 Electronic Mail: sue.pfohl@baml.com Wire instructions:

Bank: Bank of America, New York

          ABA # 026009593

Account Name: Corporate FTA

Account Number: 3750836479

Attention: Sue Pfohl

Reference: Cascade Corporation

Other Notices as Agent: Bank of America, N.A. Agency Management

 

Page 1 – SCHEDULE 2



--------------------------------------------------------------------------------

Mail Code: WA1-501-17-32

800 Fifth Avenue, Floor 17 Seattle, WA 98104-7001

Attention: Tiffany Shin

                 Assistant Vice President

Telephone: (206) 358-0078

Facsimile: (415) 343-0561

Electronic Mail: tiffany.shin@baml.com

L/C ISSUER: Bank of America, N.A. Standby Letter of Credit Department 1000 West
Temple Street, 7th Floor

Mail Code: CA9-705-07-05

Los Angeles, CA 90012

Attention: Sandra M. Leon

                 Vice President

Telephone: (213) 345-5231

Facsimile: (213) 345-6694

Electronic Mail: sandra.leon@baml.com

BANK OF AMERICA, N.A. (Notices as a Lender): Bank of America, N.A. Commercial
Banking

Mail Code: OR1-129-17-15

121 SW Morrison St., Suite 1700 Portland, OR 97204

Attention: Michael W. Snook

                 Senior Vice President

Telephone: (503) 795-6426

Facsimile: (503) 795-6404

Email: michael.w.snook@baml.com

UNION BANK, N.A. (Notices as a Lender): Union Bank, N.A. 407 SW Broadway
Portland, OR 97205

Attention: Steve Sloan

                 Vice President

Telephone: (503) 225-3671

Facsimile: (503) 225-2846

Email: steve.sloan@unionbank.com

 

Page 2 – SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

Litigation

None.

 

Page 1 – SCHEDULE 3



--------------------------------------------------------------------------------

SCHEDULE 4

Liens

Cascade (Japan) Limited, a wholly-owned subsidiary of the Borrower, has a
mortgage in the amount of Yen 292,500,000 as of July 31, 2011. The mortgage is
secured by a lien on Cascade Japan’s land and building.

 

Page 1 – SCHEDULE 4



--------------------------------------------------------------------------------

SCHEDULE 5

Intellectual Property Claims

None.

 

Page 1 – SCHEDULE 5



--------------------------------------------------------------------------------

SCHEDULE 6

Environmental Matters

The Borrower’s specific environmental matters consist of the following:

Fairview, Oregon

In 1996, the Oregon Department of Environmental Quality issued two Records of
Decision affecting the Fairview, Oregon manufacturing facility. The records of
decision required us to initiate remedial activities related to the cleanup of
groundwater contamination at and near the facility. Remediation activities have
been conducted since 1996 and current estimates provide for some level of
activity to continue through 2019. Costs of certain remediation activities at
the facility are shared with The Boeing Company, with Cascade paying 70% of
these costs. The recorded liability for ongoing remediation activities at our
Fairview facility was $2.5 million at July 31, 2011 and $2.7 million at
January 31, 2011.

Springfield, Ohio

In March 2010 the Borrower signed a Facility Lead Corrective Action Agreement
(“Action Agreement”) with the Ohio Environmental Protection Agency, which
outlines a more comprehensive remediation plan at the Springfield, Ohio
facility. The Borrower had previously been performing remediation activities
under a consent order signed in 1994, which had required the installation of
remediation systems for the cleanup of groundwater contamination. The Action
Agreement specifies an action plan that would allow the Borrower to be more
proactive in environmental cleanup efforts. The current estimate is that the
remediation activities will continue through 2019. The recorded liability for
ongoing remediation activities in Springfield was $1.5 million at July 31, 2011
and $1.7 million at January 31, 2011.

The reliability and precision of the loss estimates are affected by numerous
factors, such as different stages of site evaluation and reevaluation of the
degree of remediation required. Liabilities are adjusted as new remediation
requirements are defined, as information becomes available permitting reasonable
estimates to be made and to reflect new and changing facts. It is reasonably
possible that changes in estimates will occur in the near term and the related
adjustments to environmental liabilities may have a material impact on the
Borrower’s operating results. Unasserted claims are not currently reflected in
environmental remediation liabilities.

 

Page 1 – SCHEDULE 6



--------------------------------------------------------------------------------

SCHEDULE 7

Taxes

As of July 31, 2011 the Borrower’s liability for uncertain tax positions
recorded in its financial statements was $2.5 million, excluding interest and
penalties. The Borrower recognizes interest and penalties related to uncertain
tax positions in income tax expense. As of July 31, 2011, the Borrower had
approximately $900,000 of accrued interest and penalties related to uncertain
tax positions.

As of July 31, 2011, the Borrower remains subject to examination in various
state and foreign jurisdictions for the 2003 – 2011 fiscal tax years.

Page 1 – SCHEDULE 7



--------------------------------------------------------------------------------

SCHEDULE 8

Subsidiaries

 

Subsidiary    Type of Operation   

Date Acquired or

Created

   Jurisdiction

Cascade (Australia) Pty. Ltd.

   Sales and Manufacturing    Acquired 1997    Australia

Valray Engineering Pty. Ltd.

   Dormant    Acquired 1997    Australia

White Systems International Pty. Ltd.

   Dormant    Acquired 1997    Australia

Cascade Xiamen Forklift Truck Attachment Co., Ltd.

   Sales and Manufacturing    Created 1987    China

Cascade (Japan) Limited

   Sales    Created 1967    Oregon, U.S.A.

Cascade Korea Limited

   Sales    Created 1990    South Korea

PSM LLC

   Sales and Manufacturing    Created 2006    Washington, U.S.A.

Cascade (Canada) Ltd.

   Sales and Manufacturing    Acquired 1997    Canada

Cascade (U.K.) Limited

   Sales and Manufacturing    Acquired 1997    U.K.

Cascade Italia S.r.l.

   Sales and Manufacturing    Created 1985    Italy

Cascade B.V. (formerly identified as Cascade NV)

   Sales and Manufacturing    Created 1959    Netherlands

Cascade GmbH

   Sales and Manufacturing    Created 1968    Germany

Cascade Hispania S.A.

   Sales    Created 1985    Spain

Cascade Grundstucks GmbH

   Finance    Created 2004    Germany

Cascade (Scandinavia) Hydraulik A.B.

   Sales    Created 1974    Sweden

Cascade Finland

         Finland

Cascade India Material Handling Pvt. Ltd.

   Sales    Created 2009    India

Cascade (France) S.A.R.L.

   Sales and Warehouse    Created 1968    France

Page 1 – SCHEDULE 8



--------------------------------------------------------------------------------

Subsidiary    Type of Operation    Date Acquired or Created    Jurisdiction
Cascade France MHP S.A.R.L.    Sales    Created 2002    France Cascade (Hebei)
Fork Co., Ltd.
including as successor by
merger to Jiahai (Hebei) Forks
Co. Ltd.    Sales and Manufacturing    Created 2006    China Cascade IFSC Ltd.
   Finance    Created 1998    Ireland 3038715 Nova Scotia Co.    Dormant   
Created 2000    Canada Cascade (Sheffield) Ltd.    Finance    Created 1967   
U.K. CNS (Halifax) Ltd.    Finance    Created 1997    Canada Cascade (Africa)
Pty. Ltd.    Sales    Created 1967    South Africa Cascade New Zealand Ltd.   
Sales    Acquired 1997    New Zealand Hyco-Cascade Pty. Ltd.    Dormant   
Acquired 1997    New Zealand Cascade (Hong Kong) Forklift
Truck Attachment Company
Limited    Sales    Created 2001    China CNS (Nova Scotia) Co.    Finance   
Created 1997    Canada American Compaction
Equipment, Inc.    Sales and Manufacturing    Acquired 2007    U.S.A.

Page 2 – SCHEDULE 8



--------------------------------------------------------------------------------

SCHEDULE 9

ERISA

The Borrower sponsors a defined benefit plan in England. The plan is funded, and
the Borrower’s policy is to make annual contributions based on actuarially
determined funding requirements. The accumulated benefit obligation of the plans
was $7.3 million at January 31, 2011, and the net unfunded pension liability was
$1.1 million.

The Borrower also provides a post-retirement benefit plan, consisting of health
care coverage for eligible retirees and qualifying dependents in the United
States. This plan is not funded, and the Borrower has no plan to provide funding
other than annual contributions, which represent the benefits paid for the year.

Borrower also maintains the Cascade Corporation Savings and Investment Plan.

Page 1 – SCHEDULE 9



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

August 29, 2011

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT NAME OF LENDER], a [INSERT TYPE OF ENTITY AND JURISDICTION OF LENDER],
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Amended and
Restated Loan Agreement, dated as of August 29, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Agent, L/C Issuer and Swing Line Lender.

[This Note amends, restates and continues that certain Promissory Note made by
the Borrower in favor of the Lender dated July 29, 2009 in the amount of [INSERT
AMOUNT] (the “Prior Note”). The indebtedness evidenced by the Prior Note has not
been repaid, satisfied or discharged and nothing herein shall constitute a
repayment, satisfaction or discharge of such indebtedness.]

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. [Except as
otherwise provided in Section 2.4(f) of the Agreement with respect to Swing Line
Loans, a] [A]ll payments of principal and interest shall be made to the Agent
for the account of the Lender in Dollars in immediately available funds at the
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

Page 1 – EXHIBIT A



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF OREGON.

 

CASCADE CORPORATION, an Oregon

corporation

By:  

 

Name:  

 

Title:  

 

Page 2 – EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOAN NOTICE

Date:             ,             

To:    Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Loan Agreement, dated as
of August 29, 2011, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement,” the terms defined
therein being used herein as therein defined, among Cascade Corporation (the
“Borrower”), Lenders from time to time party thereto, and Bank of America, N.A.,
as Swing Line Lender, L/C Issuer and the Agent.

The undersigned hereby requests (select one):

¨  A borrowing of Revolving Loans

¨  A conversion or continuation of Revolving Loans

¨  A borrowing of Swing Line Loans

1.    On                                         (a Business Day).

2.    In the amount of $            .

3.    Comprised of            .

(type of Loan requested)

4.     For Offshore Rate Loans: With an Applicable Interest Period of
            months.

The Loan requested herein complies with the proviso to the first sentence of
Section 2.1, or Section 2.4(a) as appropriate, of the Loan Agreement.

CASCADE CORPORATION, an Oregon corporation By:  

 

Name:  

 

Title:  

 

Page 1 – EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

QUARTERLY COMPLIANCE CERTIFICATE

THE UNDERSIGNED, being the                     of CASCADE CORPORATION, an Oregon
corporation, (the “Borrower”) does hereby certify to BANK OF AMERICA, N.A.,
UNION BANK, N.A. (the “Lenders”) and BANK OF AMERICA, N.A., as agent for Lenders
(in such capacity, the “Agent”) under the Loan Agreement (as hereinafter
defined), as follows:

1. This Certificate is given pursuant to Section 6.10(c) of that certain Amended
and Restated Loan Agreement dated as of August 29, 2011 by and among the
Borrower, the Lenders and the Agent (as the same may be amended, modified or
extended from time to time the “Loan Agreement”). Capitalized terms not
otherwise defined in this Certificate shall have the meanings set forth in the
Loan Agreement.

2. The financial statements for the Fiscal Quarter ended                     ,
20    delivered with this Certificate pursuant to the requirements of
Section 6.10(c) of the Loan Agreement have been prepared in accordance with GAAP
and present fairly the consolidated financial position and the results of
operations of the Borrower and its Subsidiaries as of the end of and for such
fiscal period.

3. There has not existed during the fiscal quarter ended                     ,
20    and there does not now exist any Default or Event of Default under the
Loan Agreement.

4. The computations and descriptions set forth in Schedule 1 hereto demonstrate
compliance with the financial covenants in Section 7.12 of the Loan Agreement.

5. Capitalized terms used herein and not otherwise defined shall have the
meanings defined in the Loan Agreement.

DATED this         day of                     , 20    .

 

CASCADE CORPORATION, an Oregon corporation By:  

 

Name:  

 

Title:  

 

Page 1 – EXHIBIT C



--------------------------------------------------------------------------------

For the Fiscal Quarter ended                     (“Statement Date”). All items
listed below are as of the Statement Date, unless otherwise indicated.

SCHEDULE 1

to Quarterly Compliance Certificate

Page 2 – EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities ) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.      

   Assignor[s]:   

 

     

 

2.      

   Assignee[s]:   

 

     

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Cascade Corporation

 

Page 1 – EXHIBIT D



--------------------------------------------------------------------------------

  4. Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement

 

  5. Credit Agreement: Amended and Restated Loan Agreement, dated as of
August 29, 2011, among Cascade Corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent, L/C Issuer and Swing Line Lender.

 

  6. Assigned Interest[s]:

 

Assignor[s]

  

Assignee[s]

   Facility Assigned    Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans      CUSIP
Number            $                     $                                 %   
              $                     $                                 %         
        $                     $                                 %      

 

  7. Trade Date:                     

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Page 2 – EXHIBIT D



--------------------------------------------------------------------------------

[Consented to and] Accepted: BANK OF AMERICA, N.A., as

  Agent

 

By:  

 

  Title: [Consented to:] CASCADE CORPORATION

By:

 

 

  Title:

 

Page 3 – EXHIBIT D



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Amended and Restated Loan Agreement, dated as of August 29, 2011, among

Cascade Corporation, the Lenders from time to time party thereto, and Bank of

America, N.A., as Agent, L/C Issuer and Swing Line Lender.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.8(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.8(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.10 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Page 4 – EXHIBIT D



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Oregon.

 

Page 5 – EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CONTINUING GUARANTY

This Continuing Guaranty (“Guaranty”) is made as of [INSERT DATE OF GUARANTY],
by [INSERT NAME OF GUARANTOR], a [INSERT TYPE OF ENTITY AND JURISDICTION OF
GUARANTOR] (“Guarantor”) in favor of Bank of America, N.A., a national banking
association, as agent for its benefit and the ratable benefit of the Lenders (as
defined below) and its successors as agent for the Lenders (in such capacity,
and together with its successors as agent for the Lenders, the “Agent”).

Factual Background

A. Guarantor is executing this Guaranty pursuant to that certain Amended and
Restated Loan Agreement dated as of August 29, 2011 by and among Cascade
Corporation, an Oregon corporation (the “Borrower”), the several financial
institutions from time to time party thereto (collectively, the “Lenders”), and
Bank of America, N.A., as Agent, L/C Issuer and Swing Line Lender (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Loan Agreement”). Capitalized terms used in this Guaranty and not defined
herein shall have the meanings given in the Loan Agreement.

B. Guarantor is a wholly-owned subsidiary of Borrower. Guarantor will receive
benefit from the loans made by the Lenders in that Borrower provides needed
working capital to Guarantor, and Guarantor will obtain a significant portion of
that working capital from loans made by the Lenders to Borrower.

1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees, as a
guarantee of payment and not merely as a guarantee of collection, prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, (a) all obligations of Borrower under or in connection with
the Loan Agreement and each of the other Loan Documents to which Borrower is or
may become a party, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise, (b) all obligations of Guarantor existing under this
Guaranty and each other Loan Document to which it is or may become a party, in
each case whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, (c) all debts, liabilities, obligations, covenants and duties of
the Borrower owing to any Lender and/or any Affiliate of any Lender and arising
under any Swap Contract, whether absolute or contingent, due or to become due,
now existing or hereafter arising, (d) all debts, liabilities, obligations,
covenants and duties of the Borrower and/or any of its Subsidiaries owing to
Bank of America and/or any Affiliate of Bank of America and arising under any
Financial Transaction Contract, whether absolute or contingent, due or to become
due, now existing or hereafter arising, and (e) as the same may from time to
time be modified, amended, extended or renewed (including all renewals,
extensions and modifications thereof and all reasonable costs, attorneys’ fees
and expenses incurred by Agent in connection with the collection or enforcement
thereof) (collectively, the “Guaranteed Obligations”). Agent’s books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon Guarantor and conclusive
absent manifest error for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of Guarantor under
this Guaranty. The obligations of Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.

 

Page 1 – EXHIBIT E



--------------------------------------------------------------------------------

2. No Setoff or Deductions. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes.

3. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
Agent or facilities provided by Agent with respect to the Guaranteed Obligations
are terminated.

4. Waiver of Notices. Guarantor waives notice of the acceptance of this Guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which Guarantor might
otherwise be entitled.

5. Subrogation. Guarantor shall exercise no right of subrogation, contribution
or similar rights with respect to any payments it makes under this Guaranty
until all of the Guaranteed Obligations and any amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of
Agent or facilities provided by Agent with respect to the Guaranteed Obligations
are terminated. If any amounts are paid to Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of Agent and shall forthwith be paid to Agent to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

6. Waiver of Suretyship Defenses. Guarantor agrees that Agent may, at any time
and from time to time, and without notice to Guarantor, make any agreement with
Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment, compromise, discharge or release of the
Guaranteed Obligations or any collateral (in whole or in part), or for any
modification or amendment of the terms thereof or of any instrument or agreement
evidencing the Guaranteed Obligations or the provision of collateral, all
without in any way impairing, releasing, discharging or otherwise affecting the
obligations of Guarantor under this Guaranty. Guarantor waives any defense
arising by reason of any disability or other defense of Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Borrower, or any claim that Guarantor’s obligations exceed or are more
burdensome than those of Borrower and waives the benefit of any statute of
limitations affecting the liability of Guarantor hereunder. Guarantor waives any
right to enforce any remedy which Agent now has or may hereafter have against
Borrower and waives any benefit of and any right to participate in any security
now or hereafter held by Agent. Further, Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of Guarantor.

 

Page 2 – EXHIBIT E



--------------------------------------------------------------------------------

7. Exhaustion of Other Remedies Not Required. The obligations of Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Guarantor waives diligence by Agent
and action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring Agent to
exhaust any right or remedy or to take any action against Borrower, any other
guarantor or any other person, entity or property before enforcing this Guaranty
against Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

9. Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of Borrower to
Guarantor as subrogee of Agent or resulting from Guarantor’s performance under
this Guaranty, to the indefeasible payment in full of all Guaranteed
Obligations. If Agent so requests, any such obligation or indebtedness of
Borrower to Guarantor shall be enforced and performance received by Guarantor as
trustee for Agent and the proceeds thereof shall be paid over to Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of Guarantor under this Guaranty.

10. Information. Guarantor agrees to furnish promptly to Agent any and all
financial or other information regarding Guarantor or its property as Agent may
reasonably request in writing.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by Guarantor immediately upon demand
by Agent.

12. Notices. All notices, requests and demands required under this Guaranty must
be in writing, addressed to Agent at the address specified in the Loan
Agreement, to Guarantor at its address specified below, or to such other address
as any party may designate by written notice to each other party. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).

 

Page 3 – EXHIBIT E



--------------------------------------------------------------------------------

13. Expenses. Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of Agent’s rights under this Guaranty, including any incurred in
the preservation, protection or enforcement of any rights of Agent in any case
commenced by or against Guarantor under the Bankruptcy Code (Title 11, United
States Code) or any similar or successor statute. The obligations of Guarantor
under the preceding sentence shall survive termination of this Guaranty.

14. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Agent and
Guarantor.

15. No Waiver. No failure by Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

16. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind
Guarantor and its successors and assigns, provided that Guarantor may not assign
its rights or obligations under this Guaranty without the prior written consent
of Agent (and any attempted assignment without such consent shall be void),
(b) inure to the benefit of Agent and each Lender and their respective
successors and assigns and any Lender may, without notice to Guarantor and
without affecting Guarantor’s obligations hereunder, assign or sell
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part, and (c) be governed by the internal laws of the State of Oregon. Guarantor
hereby irrevocably (i) submits to the non exclusive jurisdiction of any United
States Federal or State court sitting in Multnomah County, Oregon, in any action
or proceeding arising out of or relating to this Guaranty, and (ii) waives to
the fullest extent permitted by law any defense asserting an inconvenient forum
in connection therewith. Service of process by Agent or any Lender in connection
with such action or proceeding shall be binding on Guarantor if sent to
Guarantor by registered or certified mail at its address specified below.
Guarantor agrees that Agent or any Lender may disclose to any prospective
purchaser and any purchaser of all or part of the Guaranteed Obligations any and
all information in Agent’s or such Lender’s possession concerning Guarantor,
this Guaranty and any security for this Guaranty.

17. Condition of Borrower. Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower such
information concerning the financial condition, business and operations of
Borrower as Guarantor requires, and that Agent has no duty, and Guarantor is not
relying on Agent at any time, to disclose to Guarantor any information relating
to the business, operations or financial condition of Borrower.

 

Page 4 – EXHIBIT E



--------------------------------------------------------------------------------

18. Setoff. If and to the extent any payment is not made when due hereunder,
Agent may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with Agent.

19. Other Guarantees. Unless otherwise agreed by Agent and Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by Guarantor for the benefit of Agent or any
term or provision thereof.

20. Representations and Warranties. Guarantor represents and warrants that
(i) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (ii) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (iii) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; (iv) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (v) by virtue of
its relationship with Borrower, the execution, delivery and performance of this
Guaranty is for the direct benefit of Guarantor and it has received adequate
consideration for this Guaranty; and (vi) the financial information, that has
been delivered to Agent by or on behalf of Guarantor, is complete and correct in
all respects and accurately presents the financial condition and the operational
results of Guarantor and since the date of the most recent financial statements
delivered to Agent, there has been no material adverse change in the financial
condition or operational results of Guarantor.

21. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, GUARANTOR AND AGENT EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION,
CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

22. Security. The Guaranteed Obligations shall be secured by a security interest
in all assets of the Guarantor. Contemporaneous with the execution of this
Guaranty, Guarantor shall also execute and deliver a Subsidiary Security
Agreement granting such a security interest to the Agent, for the benefit of the
Secured Creditors, all as defined therein. Guarantor shall provide all such
other documentation reasonably required by Agent and the Lenders to document a
first priority perfected security interest in the assets of Guarantor,
including, but not limited to, filings in foreign jurisdictions. To the extent
such documentation is not available upon the date of execution of this Guaranty,
Guarantor agrees to facilitate this process at its own expense, and shall cause
such documentation to be provided to Agent and Lenders within the time period
set forth in the Loan Agreement.

 

Page 5 – EXHIBIT E



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page follows]

Executed this             day of [INSERT MONTH], [INSERT YEAR].

 

GUARANTOR:   

[INSERT NAME OF GUARANTOR], a

[INSERT TYPE OF ENTITY AND

JURISDICTION OF GUARANTOR]

 

   By:   

 

   Name:   

 

   Title:   

 

   Address:   

 

  

 

      Facsimile:   

 

Accepted and agreed as of the first date

written above.

 

BANK OF AMERICA, N.A., as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

Page 6 – EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of [INSERT DATE OF
SECURITY AGREEMENT], by and between [INSERT NAME OF DEBTOR], a [INSERT ENTITY
TYPE AND JURISDICTION OF DEBTOR] (“Debtor”), and BANK OF AMERICA, N.A., as Agent
for the Lenders (in such capacity, “Agent”). Capitalized terms used and not
defined herein shall have the meanings given to them in the Loan Agreement, as
defined below.

Recitals:

A. This Security Agreement is given to secure all of Debtor’s obligations of
payment and performance then or thereafter arising under or in connection with
the Continuing Guaranty dated of even date hereof (the “Guaranty”).

B. Bank of America, N.A. (“Bank of America”) in its individual capacity and
other lenders party to the Amended and Restated Loan Agreement dated as of
August 29, 2011 (as amended from time to time, the “Loan Agreement”), are
providing credit facilities to Cascade Corporation, the parent of Debtor, under
the Loan Agreement. Bank of America in its individual capacity and the other
lenders party to the Loan Agreement are collectively referred to herein as the
“Lenders” or the “Secured Creditors.”

C. As a condition precedent to the execution and delivery of the Loan Agreement
by the Lenders, the Lenders require Debtor to execute and deliver the Guaranty,
and to secure Debtor’s obligations to the Lenders and to the Agent under the
Guaranty by granting the Agent a lien on and security interest in all of
Debtor’s personal property except as provided in the last paragraph of Section 1
hereof.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, receipt of which is hereby acknowledged, and
intending to be bound hereby, Debtor agrees with Agent; for the benefit of Agent
and the Secured Creditors, as follows:

1. GRANT OF SECURITY INTEREST. For valuable consideration, Debtor hereby grants
and transfers to Agent, for the benefit of Agent and the Secured Creditors, a
security interest in all of the now held and hereafter acquired property of
Debtor described as follows (collectively, the “Collateral”):

(a) all accounts, deposit accounts, contract rights, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, software, letter-of-credit rights, health-care
insurance receivables and other rights to payment of every kind now existing or
at any time hereafter arising;

(b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor’s
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor’s places of business or elsewhere;

 

Page 1 – EXHIBIT F



--------------------------------------------------------------------------------

(c) all warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Debtor now has or at any time
hereafter acquires any interest, and all additions and accessions thereto,
whether in the possession or custody of Debtor, any bailee or any other person
for any purpose;

(d) all money and property heretofore, now or hereafter delivered to or
deposited with Agent or any Lender or otherwise coming into the possession,
custody or control of Agent or any Lender (or any agent or bailee of Agent or
any Lender) in any manner or for any purpose whatsoever during the existence of
this Agreement and whether held in a general or special account or deposit for
safekeeping or otherwise;

(e) all investment property of Debtor;

(f) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest except
those directly related to property excluded from Collateral and described below;

(g) all goods, tools, machinery, furnishings, furniture and other equipment of
every kind now existing or hereafter acquired, and improvements, replacements,
accessions and additions thereto and embedded software included therein
(collectively, the “Equipment”), whether located on any property owned or leased
by Debtor or elsewhere, including without limitation, any of the foregoing now
or at any time hereafter located at or installed on the land or in the
improvements at any of the real property owned or leased by Debtor, and all such
goods after they have been severed and removed from any of said real property;

(h) all motor vehicles, trailers, mobile homes, manufactured homes, boats, other
rolling stock and related equipment of every kind now existing or hereafter
acquired and all additions and accessories thereto, whether located on any
property owned or leased by Debtor or elsewhere;

(i) to supplement the foregoing list of Collateral, which did not specify that
the terms used would be defined or set forth in the Oregon Uniform Commercial
Code, the Debtor also grants and transfers to Agent for the benefit of Agent and
the Secured Creditors, a security interest in all of the now held and hereafter
acquired property of Debtor listed below, it being agreed that such list is
added to expand the meaning of “Collateral” by adding the following types of
property defined as set forth in the Oregon Uniform Commercial Code, and that
any property described below which is not included in (a) through (h) above is
hereby added to Collateral. The types of property listed below shall have the
meaning given to them in the Oregon Uniform Commercial Code. The list referred
to in this subsection is:

 

Page 2 – EXHIBIT F



--------------------------------------------------------------------------------

(i) all accounts

(ii) all chattel paper

(iii) all deposit accounts

(iv) all documents

(v) all equipment

(vi) all general intangibles

(vii) all instruments

(viii) all inventory

(ix) all investment property

(x) all letter of credit rights;

together with

(j) whatever is receivable or received when any of the foregoing or the proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation, all
rights to payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all rights to payment with respect to any
claim or cause of action affecting or relating to any of the foregoing
(collectively, “Proceeds”).

Notwithstanding anything to the contrary in this Agreement, the Collateral shall
not include any of the following property of Debtor: (i) any property covered by
UCC financing statements, or comparable central filing system documents, listed
on Exhibit A attached hereto if the terms of the security agreements or leases
applicable to such property (including refinancings, renewals and replacements
of such security agreements or leases) prohibit the security interest of the
Agent in such property; or (ii) any proceeds of the property described in clause
(i) of this paragraph.

2. OBLIGATIONS SECURED. The obligations secured hereby (the “Obligations”)
consist of all obligations of any nature whatsoever of Debtor to Agent and
Lenders under the Guaranty.

3. TERMINATION. This Agreement will terminate, the Agent’s security interests in
the Collateral described in this Security Agreement will terminate, and UCC
termination statements will be filed when the Obligations have been fully
satisfied, and all commitments under the Guaranty have been terminated.

4. This Section is intentionally left blank.

 

Page 3 – EXHIBIT F



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Agent, for
the benefit of the Secured Creditors, that: (a) Debtor’s legal name is exactly
as set forth on the first page of this Agreement, and all of Debtor’s
organizational documents or agreements delivered to Agent are complete and
accurate in every respect; (b) Debtor is the owner and has possession or control
of the Collateral and Proceeds; (c) Debtor has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) except for the liens and
security interests created hereby, or otherwise agreed to in writing by the
Agent, Collateral and Proceeds are: (i) genuine and free from valid liens or
encumbrances and (ii) with respect to accounts, to the best of Debtor’s
knowledge, except as disclosed in writing to the Secured Creditors, such
accounts are free of valid adverse claims, set-offs, default, prepayment,
defenses or other conditions precedent except those that occur in the ordinary
course of Debtor’s business as Debtor’s business is currently conducted; (e) all
statements contained herein and, where applicable, in other Loan Documents as to
the Collateral are true and complete in all material respects; (f) except as
expressly permitted by the Agent, there is no valid financing statement, or a
comparable registration statement under the law of the appropriate jurisdiction,
covering any of the Collateral or Proceeds, and naming any Secured Creditor
other than Agent, on file in any public office; (g) where Collateral consists of
rights to payment, to the best of Debtor’s knowledge, all persons appearing to
be obligated on the Collateral and Proceeds have authority and capacity to
contract and are bound as they appear to be, all property subject to chattel
paper (if any) has been properly registered and filed in compliance with law and
to perfect the interest of Debtor in such property, and all such Collateral and
Proceeds comply with all applicable laws concerning form, content and manner of
preparation and execution, including where applicable Federal Reserve Regulation
Z and any applicable consumer credit laws; and (h) where the Collateral consists
of Equipment, Debtor is not in the business of selling goods of the kind
included within such Collateral, and Debtor acknowledges that no sale or other
disposition of any such Collateral, including without limitation, any Equipment
that Debtor may deem to be surplus, has been consented to or acquiesced in by
Agent or Lenders, unless consent or acquiescence is specifically set forth in
the Loan Documents.

6. COVENANTS OF DEBTOR.

(a) Debtor agrees: (i) to pay the Obligations secured hereby when due; (ii) to
indemnify and hold harmless Agent and each Secured Creditor against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (iii) to pay all costs and expenses, including reasonable
attorneys’ fees (whether incurred before trial, at trial, or in any bankruptcy
or arbitration proceeding), incurred by Agent in the perfection and preservation
of the Collateral or Agent’s interest therein and/or the realization,
enforcement and exercise of Agent’s rights, powers and remedies hereunder;
(iv) to permit Agent to exercise its powers hereunder; (v) to execute and
deliver such documents as Agent deems necessary to create, perfect and continue
the security interests contemplated hereby; (vi) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Agent and
each Secured Creditor prior written notice thereof; (vii) not to change the
places where Debtor keeps any Collateral or Debtor’s records concerning the
Collateral and Proceeds without giving Agent and each Secured Creditor prior
written notice of the address to which Debtor is moving same; and (viii) to
cooperate with Agent in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Agent deems necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.

 

Page 4 – EXHIBIT F



--------------------------------------------------------------------------------

(b) Debtor agrees with regard to the Collateral and Proceeds (but not with
respect to any property other than Collateral and Proceeds), unless Lenders
agree otherwise in writing: (i) that Agent is authorized to file financing
statements in the name of Debtor to perfect Agent’s security interest in
Collateral and Proceeds; (ii) where applicable, to insure the Collateral with
Agent named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies, in each case as
required by the Loan Documents or in a manner otherwise reasonably satisfactory
to Agent; (iii) where applicable, to operate the Collateral in accordance with
all applicable statutes, rules and regulations relating to the use and control
thereof, and not to use any Collateral for any unlawful purpose or in any way
that would void any insurance required to be carried in connection therewith;
(iv) not to remove the Collateral from Debtor’s premises, except (A) for
deliveries to buyers in the ordinary course of Debtor’s business and
(B) Collateral which consists of mobile goods as defined in the Oregon Uniform
Commercial Code, in which case Debtor agrees not to remove or permit the removal
of such Collateral from its state of domicile for a period in excess of thirty
(30) calendar days; (v) to pay when due all license fees; registration fees and
other charges in connection with any Collateral; (vi) except to the extent
expressly permitted in writing by Agent, not to permit any lien on the
Collateral or Proceeds, including without limitation, liens arising from repairs
to or storage of the Collateral, except in favor of Agent; (vii) not to sell,
hypothecate or dispose of, nor permit the transfer by operation of law of, any
of the Collateral or Proceeds or any interest therein, except to the extent
permitted by the Loan Agreement; (viii) to permit Agent or any Lender at any
reasonable time, and from time to time upon reasonable notice, to inspect the
Collateral; (ix) to keep, in accordance with generally accepted accounting
principles, complete and accurate records regarding all Collateral and Proceeds,
and to permit Agent or its representatives to inspect the same and make copies
thereof at any reasonable time; (x) if requested by Agent, to receive and use
reasonable diligence to collect Collateral consisting of accounts and other
rights to payment and Proceeds, after an Event of Default, in trust and as the
property of Agent for the benefit of the Secured Creditors, and to immediately
endorse as appropriate and deliver such Collateral and Proceeds to Agent daily
in the exact form in which they are received together with a collection report
in form satisfactory to Agent; (xi) not to commingle Collateral or Proceeds, or
collections thereunder, with other property except for Proceeds deposited in
Debtor’s account(s) maintained at Agent. As used herein the prohibition on
commingling of Collateral refers to combining or intermixing Equipment or
inventory in which Agent is granted a security interest pursuant to this
Agreement with other property in which Agent has no security interest if the
effect of such combining or intermixing is that the property in which Agent is
not granted a security interest hereunder cannot be differentiated and separated
from the Collateral in which Agent is granted a security interest pursuant to
this Agreement; (xii) to give only allowances and credits on accounts in the
ordinary course of Debtor’s business and to advise Agent and each Secured
Creditor of the same immediately in writing if they affect any rights to payment
or Proceeds in any material respect; (xiii) from time to time, when requested by
Agent, to prepare and deliver a schedule of all Collateral and Proceeds subject
to this Agreement, and to assign in writing and deliver to Agent all accounts,
contracts, leases and other chattel paper, instruments, documents and other
evidences thereof, (xiv) in the event Agent elects to receive payments or rights
to payment or Proceeds hereunder to pay all reasonable expenses incurred by
Agent in connection therewith; including reasonable expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (xv) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
all Collateral in good and saleable condition, to deal with the Collateral in
accordance with the standards and practices adhered to generally by users and
manufacturers of like property, and to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims.

 

Page 5 – EXHIBIT F



--------------------------------------------------------------------------------

7. POWERS OF AGENT. Debtor appoints Agent its true attorney in fact to perform
any of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Agent’s officers and employees, or any of them: (a) to perform any obligation of
Debtor hereunder in Debtor’s name or otherwise; (b) to give notice to account
debtors or others of Agent’s rights in the Collateral and Proceeds, to enforce
or forebear from enforcing the same and make extension and modification
agreements with respect thereto; (c) to release persons liable on Collateral or
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Agent’s interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash; instruments for the payment of money
and other property to which Agent is entitled; (i) to verify facts concerning
the Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its
own name or a fictitious name; (j) to endorse, collect, deliver and receive
payment under instruments for the payment of money constituting or relating to
Proceeds; (k) to prepare, adjust, execute, deliver and receive payment under
insurance claims, and to collect and receive payment of and endorse any
instrument in payment of loss or returned premiums or any other insurance refund
or return, and to apply such amounts received by Agent or any Secured Creditor
toward repayment of the Obligations in the manner specified by the Loan
Agreement or, where appropriate and if approved by Majority Lenders, replacement
of the Collateral; (l) to exercise all rights, powers and remedies which Debtor
would have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; (n) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Obligations; (o) to preserve or release the interest evidenced by chattel paper
to which Agent is entitled hereunder and to endorse and deliver any evidence of
title incidental thereto; and (p) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Agent as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder. Agent shall exercise its rights as attorney
in fact under this Agreement only upon the occurrence and continuation of an
Event of Default (as that term is defined in the Loan Agreement).

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, when due, all insurance premiums, taxes, charges, liens and assessments
(collectively, the “Assessments”) against the Collateral and Proceeds, and upon
the failure of Debtor to do so, Agent or any Secured Creditor at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same. Any such payments made by Agent
or any Secured Creditor shall be obligations of Debtor to Agent or such Secured
Creditor, due and payable immediately upon demand, together with interest at a
rate determined in accordance with the provisions of Section 15 of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement. Notwithstanding the foregoing, any
Assessments that are payable in installments may be paid in installments as long
as each installment is paid by its due date. Further, Debtor may withhold
payment and diligently contest, in good faith and by appropriate proceedings,
the amount or validity of any Assessments as long as Debtor provides Agent and
each Secured Creditor with prior written notice of the contest in cases where
the amount in controversy exceeds $1,000,000 and if Agent or any Secured
Creditor so requests, provides a bond or other security acceptable to Agent and
Lenders.

 

Page 6 – EXHIBIT F



--------------------------------------------------------------------------------

OREGON STATUTORY WARNING

WARNING: UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS
REQUIRED BY OUR CONTRACT OR LOAN AGREEMENT, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT
YOUR INTEREST. IF THE COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY
NOT PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER CANCEL
THIS COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY COVERAGE
ELSEWHERE.

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR CONTRACT OR LOAN BALANCE. IF THE COST IS
ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE INTEREST RATE ON THE UNDERLYING
CONTRACT OR LOAN WILL APPLY TO THIS ADDED AMOUNT. THE EFFECTIVE DATE OF COVERAGE
MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE DATE YOU FAILED TO PROVIDE
PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW.
(Each reference to “you” and “your” shall refer to Debtor and each reference to
“us” and “we” shall refer to Agent.)

9. EVENTS OF DEFAULT. Any Event of Default, as defined in the Loan Agreement, is
an Event of Default under this Agreement.

10. REMEDIES. Upon an Event of Default, Agent shall have all other rights,
powers, privileges and remedies granted to a Secured Creditor upon default under
the Oregon Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Agent, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral. All rights, powers, privileges and
remedies of Agent shall be cumulative. No delay, failure or discontinuance of
Agent or any Lender in exercising any right, power, privilege or remedy
hereunder or under the Loan Documents shall affect or operate as a waiver of
such right, power, privilege or remedy; nor shall any single or partial exercise
of any such right, power, privilege or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power, privilege or remedy. Any waiver, permit, consent or approval of any kind
by Agent or any Secured Creditor of any default hereunder or under the Loan
Documents, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. While an
Event of Default exists: (a) Debtor will deliver to Agent from time to time, as
requested by Agent, current lists of all Collateral and Proceeds; (b) Debtor
will not dispose of any Collateral or Proceeds except on terms approved by
Majority Lenders; (c) at Agent’s request, Debtor will assemble and deliver all
Collateral and Proceeds, and books and records pertaining thereto, to Agent at a
reasonably convenient place designated by Agent; and (d) Agent may, without
notice to Debtor, enter onto Debtor’s premises and take possession of the
Collateral. With respect to any sale or other disposition by Agent of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Agent
the right to sell such Collateral using any or all of Debtor’s trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Agent shall have no obligation to process or prepare any Collateral
for sale or other disposition.

 

Page 7 – EXHIBIT F



--------------------------------------------------------------------------------

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Agent may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Agent to the
payment of expenses and fees incurred by or owed to Agent, reasonable attorneys’
fees, and the balance of such proceeds may be distributed by Agent toward the
payment of the Obligations in such order of application as may be required by
the Loan Documents. Upon the appointment of a new Agent, Agent shall transfer
all of the Collateral or Proceeds and shall be fully discharged from all
liability and responsibility with respect to the Collateral so transferred and
all acts of the successor Agent upon and after acceptance of its appointment,
and the transferee shall be vested with all rights and powers of Agent hereunder
with respect to any of the foregoing so transferred.

12. STATUTE OF LIMITATIONS. Until all Obligations shall have been paid in full
and all commitments by the Secured Creditors to extend credit to Debtor pursuant
to the Loan Documents have been terminated, the power of sale or other
disposition and all other rights, powers, privileges and remedies granted to
Agent hereunder shall continue to exist and may be exercised by Agent at any
time and from time to time irrespective of the fact that the Obligations or any
part thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Obligations secured hereunder.

13. MISCELLANEOUS WAIVERS. Debtor hereby waives any right to require Agent or
any Secured Creditor to (a) proceed against Debtor or any other person,
(b) proceed against or exhaust any security from Debtor or any other person,
(c) perform any obligation of Debtor with respect to any Collateral or Proceeds,
and (d) except as specifically required under other provisions of this
Agreement, make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds. Debtor further waives any right to
direct the application of payments or security for any Obligations of Debtor or
indebtedness of customers of Debtor.

 

Page 8 – EXHIBIT F



--------------------------------------------------------------------------------

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Agent at the address specified in the Loan
Agreement, to Debtor at the address specified in the Guaranty, or to such other
address as any party may designate by written notice to each other party.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Agent immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Agent’s in-house counsel), expended or incurred by
Agent in exercising any right, power, privilege or remedy conferred by this
Agreement or in the enforcement thereof, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Agent or any other person) relating to Debtor or in any way affecting any of
the Collateral, the Proceeds or Agent’s ability to exercise any of its rights or
remedies with respect thereto. All of the foregoing shall be paid by Debtor with
interest from the date of demand until paid in full at the Default Rate
specified in the Loan Agreement. Notwithstanding anything apparently to the
contrary in this Section 15, if Agent demands payment of any of the costs,
expenses and attorney fees described in this Section 15 in the absence of an
Event of Default, then Debtor shall have 30 days from the date of such demand to
make such payment and if no Event of Default has occurred during that 30 day
period, Debtor may make such payment within that 30 day period without having to
pay interest on such payment.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Agent and Debtor.

17. DEFINITIONS. Capitalized terms that are not defined in this Agreement and
are defined in the Loan Agreement shall have the meaning given those terms in
the Loan Agreement. All references herein to “include,” “includes” or
“including” means include, includes or including without limitation.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

Page 9 – EXHIBIT F



--------------------------------------------------------------------------------

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of Oregon.

20. DEBTOR WARRANTIES. Debtor warrants that its chief executive office is
located at the following address: [INSERT ADDRESS OF DEBTOR]. Debtor warrants
that the Equipment and inventory (except goods in transit) is located or
domiciled at the additional addresses described on Schedule 1 attached hereto
and by this reference made a part hereof.

21. OREGON STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY ANY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
DEBTOR’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
SUCH LENDER TO BE ENFORCEABLE.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the first date
written above.

 

DEBTOR:   

[INSERT NAME OF DEBTOR], a [INSERT

TYPE OF ENTITY AND JURISDICTION OF

DEBTOR]

   By:   

 

   Name:   

 

   Title:   

 

Accepted and agreed as of the first

date written above.

 

BANK OF AMERICA, N.A., as Agent By:  

 

Name:  

 

Title:  

 

 

Page 10 – EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

Excluded Assets

The following is a list of UCC or other Filings referred to in Section 1 of the
Security Agreement.

 

[INSERT NAME OF DEBTOR] Active UCC or other Filings (as of                    ):
           Date      File #         Description                                 
                                

 

Page 11 – EXHIBIT F



--------------------------------------------------------------------------------

Schedule 1

Additional Addresses for Equipment and Inventory

DEBTOR LOCATIONS – [INSERT NAME OF DEBTOR]

 

Page 12 – EXHIBIT F